Exhibit 10.36

FINAL

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (“Agreement”), dated as of October 23, 2013, is
made by and among:

(a) Hospitalist Management Consultants of New York, Inc., a New York corporation
(“Buyer”);

(b) InPatient Hospitalist Services of New York, P.C., a New York professional
service corporation (“PC Buyer”) (each of Buyer and PC Buyer an “Acquiror” and,
together, “Acquirors”);

(c) Park Avenue Health Care Management, LLC, a New York limited liability
company (“Management Seller”);

(d) Park Avenue Medical Associates, P.C., a New York professional service
corporation (“PC Seller”) (each of Management Seller and PC Seller a “Seller”
and, collectively, “Sellers”); and

(e) the individuals listed on Exhibit A (each such individual an “Owner” and,
collectively, “Owners”; Owners, the trust listed on Exhibit A (the “Trust”) and
Sellers and referred to herein collectively as the “Selling Group”).

This Agreement contemplates a transaction in which Acquirors will purchase
certain of the assets of Sellers comprising Sellers’ Business, including the
Owners’ Personal Goodwill, in return for cash and other consideration. Terms
used in this Agreement that are capitalized or otherwise have special meaning
have the definitions given to such terms in Section 8.9 and elsewhere in the
Agreement.

NOW THEREFORE, in consideration of the promises and respective covenants and
agreements contained herein, and for good and valuable consideration the receipt
of which is acknowledged, the parties hereby agree as follows:

ARTICLE I

PURCHASE AND SALE OF ACQUIRED ASSETS; CLOSING

1.1 Purchase and Sale. Upon and subject to the terms and conditions hereof,
Management Seller sells, conveys, transfers and assigns to Buyer, and Buyer
purchases and accepts from Management Seller, free and clear of all Liens and
effective at 12:01 a.m. Eastern Daylight Time on the Closing Date (as defined in
Section 1.9), all right, title and interest in and to all of the assets of such
Seller listed on Schedule 1.1 as the “Acquired Assets” (hereinafter, the
“Acquired Assets”), but not any of the PC Acquired Assets (as defined in this
Section 1.1) or any of the Excluded Assets (as defined in Section 1.2). Upon and
subject to the terms and conditions hereof, PC Seller sells, conveys, transfers
and assigns to PC Buyer, and PC Buyer purchases and accepts from PC Seller, free
and clear of all Liens and effective at 12:01 a.m. Eastern Daylight Time on the
Closing Date, all right, title and interest in and to all of the assets of PC
Seller listed on Schedule 1.1 as the “PC Acquired Assets” (hereinafter, the “PC
Acquired Assets” and, together with the Acquired Assets, the “Purchased
Assets”), but not any of the Acquired Assets or any of the Excluded Assets.



--------------------------------------------------------------------------------

1.2 Excluded Assets. The “Excluded Assets” consist of all assets, properties and
rights of Sellers are not specifically set forth in Schedule 1.1, including, but
not limited to the assets, properties and rights listed on Schedule 1.2, and any
of the following: Sellers’ Medicare or Medicaid provider numbers; cash and
accounts receivable of Sellers, except for cash and/or receivables related to
services to be provided after the Closing; any patient medical records or other
protected health information; and original minute books and other corporate and
financial records.

1.3 Non-Transferability of Certain Contracts; Assignment of Contracts. Nothing
in this Agreement shall be construed as an attempt to assign any contract,
agreement, permit, franchise or claim included in the Purchased Assets (each a
“Contract”) which is, by its terms or Law non-assignable without the consent of
the other party or parties thereto, unless such consent shall have been given or
as to which all the remedies for the enforcement thereof enjoyed by Sellers
would, as a matter of law, pass to Acquirors as an incident of the assignments
provided for by this Agreement. Each Seller shall, both before and after the
Closing, upon the specific request of Acquirors, use best efforts to obtain the
consent of the other party to the assignment to Acquirors, of any Contract for
which such consent is required. In the event (a) a Contract either does not
permit or expressly prohibits the assignment by a Seller of its rights and
obligations thereunder; or (b) a Seller has not obtained the necessary consents
to assignment from all parties to any Contract prior to the Closing Date,
Acquirors will fulfill such Contract and shall assume the obligations and
liabilities (arising after the Closing Date) of such Contract for and on behalf
of such Seller but for the account of Acquirors and, in such event, such Seller
shall cooperate with Acquirors in any reasonable arrangements designed to
provide for Acquirors all of the revenues and other benefits under such
Contracts including the enforcement for the benefit and at the expense of
Acquirors of any rights previously enjoyed by such Seller in connection with
such Contracts, to the extent permissible under applicable Laws and regulations.

1.4 Purchase Price. The purchase price to be paid by Acquirors for the Purchased
Assets (“Purchase Price”) shall consist of:

(a) a payment in Immediately Available Funds at the Closing in the amount of
Sixteen Million Six Hundred Thousand Dollars ($16,600,000) (the “Closing
Payment”), less the Escrow Deposit (as described in Section 1.8 below) and the
Accrued PTO Adjustment (as described in Section 1.10(b) below) (the “Adjusted
Closing Payment”);

(b) earnout payments, if any, payable as follows and in accordance with the
provisions set forth below:

(i) an earnout payment (“Earnout Payment”), which shall be payable to PC Seller
and shall be equal to (i) six and one half (6.5) times the Profit of the Earnout
Business (as defined in Exhibit B) during the Earnout Measurement Period (as
defined in Exhibit B) for the first Five Million Dollars ($5,000,000) of the
Profit of the Earnout Business, plus one (1) times the Profit of the Earnout
Business for any Profit of the Earnout Business in excess of Five Million
Dollars ($5,000,000), minus (ii) the sum of the Closing Payment, the Year One
Compliance Costs (as defined in Section 1.4(d))and

 

-2-



--------------------------------------------------------------------------------

the Interim Payment (as defined in Section 1.4(e)); which Earnout Payment, if
any, will be paid by Acquirors in Immediately Available Funds within one hundred
five (105) days of the completion of the Earnout Measurement Period, unless the
Earnout Payment is subject to the Earnout Procedures set forth in Section 1.5,
in which case the time frames set forth in Section 1.5 will apply. A description
of the calculation methodology for the Earnout Payment is set forth in Exhibit
B, ; and

(ii) a supplemental earnout payment (“Supplemental Earnout Payment”), which
shall be payable to PC Seller and shall be equal to (i) six and one half
(6.5) times the Profit of the Earnout Business during the Supplemental Earnout
Measurement Period (as defined in Exhibit B) for the first Five Million Dollars
($5,000,000) of the Profit of the Earnout Business, plus one (1) times the
Profit of the Earnout Business for any Profit of the Earnout Business in excess
of Five Million Dollars ($5,000,000), plus (ii) the Tuck-in Acquisition Payment
(as defined in Exhibit B) minus (iii) the sum of the Closing Payment, Earnout
Payment, the Year Two Compliance Costs (as defined in Section 1.4(d)), and the
Interim Payment (as defined Section 1.4(e)); which Supplemental Earnout Payment,
if any, will be paid by Acquirors in Immediately Available Funds within one
hundred five (105) days of the completion of the Supplemental Earnout
Measurement Period, unless the Supplemental Earnout Payment is subject to the
Earnout Procedures set forth in Section 1.5, in which case the time frames set
forth in Section 1.5 will apply; and

(c) assumption by Acquirors on the Closing Date of the Assumed Liabilities (as
defined in Section 1.10), pursuant to the terms of a Bill of Sale, Assignment
and Assumption Agreement in substantially the form agreed to by Acquirors and
Selling Group (the “Bill of Sale”);

(d) Compliance Cost Payment. Following the Closing, the Acquirors and their
Affiliates will incur compliance costs in excess of Acquirors’ typical
compliance costs, as a result of Selling Group’s standard operating procedures
and/or as required by the Corporate Integrity Agreement (as defined below).
Acquirors’ total compliance costs shall be defined as “Compliance Costs” and
compliance costs in excess of Acquirors’ typical compliance costs shall be
defined as “Incremental Compliance Costs”. Neither the Compliance Costs nor the
Incremental Compliance Costs shall be counted as costs in the calculation of the
Earnout Payment or Supplemental Earnout Payment. Notwithstanding the foregoing,
the Incremental Compliance Costs from the Closing Date through the end of the
Earnout Measurement Period (“Year One Incremental Compliance Costs”) shall be
deducted from the Earnout Payment, and Incremental Compliance Costs from the end
of the Earnout Measurement Period through the end of the Supplemental Earnout
Measurement Period (“Year Two Incremental Compliance Costs”) shall be deducted
from the Supplemental Earnout Payment, or from any remaining Escrow Deposit, or
from any other outstanding amounts owed to Selling Group under this Agreement.
Should the amounts of the Earnout Payments or other outstanding amounts owed to
Selling Group be insufficient to cover the value of the Incremental Compliance
Costs, Selling Group shall pay any remaining balances owed for the Incremental
Compliance Costs to Acquirors in Immediately Available Funds at the time the
relevant earnout payment, if any, is due. Acquirors shall provide Selling Group
with a statement setting forth Acquirors’ Compliance Costs and Incremental
Compliance Costs together with documentation reasonably

 

-3-



--------------------------------------------------------------------------------

acceptable to Selling Group substantiating such costs (“Compliance Cost
Statement”) concurrently with the relevant Earnout Statement. Sellers shall have
the option to pay the Year One Incremental Compliance Costs and/or Year Two
Incremental Compliance Costs directly to Acquirors in Immediately Available
Funds instead of Acquirors deducting such costs from amounts owed to Selling
Group under this Agreement. Such direct payment from Selling Group to Acquirors
shall be made at the time the Earnout Payment or Supplemental Earnout Payment,
if any, is due. The Year One and Year Two Compliance Costs shall be calculated
based on the categories of expenses set forth in Attachment 1.4(d) to this
Agreement as the costs actually incurred by Acquirors minus (a) for the Earnout
Measurement Period an amount equal to $188,667, and (b) for the Supplement Earn
Out Period an amount equal to $196,759.

(e) Interim Payment. Within sixty (60) days of the Closing Date, PC Seller shall
cause all of those certain Contracts (as set forth Schedule 3.8(b)(24) – (45)),
to be either terminated or assigned to PC Buyer. In the event that all of those
certain Contracts are assigned to PC Buyer or terminated with such sixty
(60) day measuring period, Acquirors shall pay to PC Seller a payment in the
amount of One Million Two Hundred Thousand Dollars ($1,200,000) (the “Interim
Payment”).

(f) EHR-Related Payments. Any incentive payments related to the Earnout Business
that are received by PC Buyer and its Affiliate InPatient Hospitalist Healthcare
Services of New York, P.C., for the adoption and/or implementation of an
electronic health record (“EHR”) system or program, less the costs and expenses
associated with such EHR adoption and/or implementation (regardless of how
Acquirors treat such costs for accounting purposes) shall be payable to Selling
Group at the time of the Earnout Payment or Supplemental Earnout Payment, as
applicable. Any EHR incentive payments or implementation costs or expenses shall
not be counted in the calculation of the Earnout Payment or Supplemental Earnout
Payment. The types of costs and expenses related to EHR implementation shall be
mutually agreed upon by the parties prior to Closing.

1.5 Earnout Procedures.

(a) Acquirors shall provide the PC Seller with a statement (an “Earnout
Statement”) setting forth Acquiror’s calculation of the Earnout Payment, if any,
and Supplemental Earnout Payment, if any, due PC Seller, within seventy five
(75) days after the end of each of the Earnout Measurement Period and the
Supplemental Earnout Measurement Period, as applicable, together with reasonably
detailed financial information supporting each such calculation. Acquirors agree
to promptly provide Seller with any additional detailed financial information
Seller requests and that is reasonably related to either the methodology by
which the Earnout Payment or the Supplemental Earnout Payment is calculated,
including the methodology by which revenue is accrued, or the specific items of
revenue and expense that affect each such calculation. Seller shall have the
right to engage an accounting expert, at Seller’s sole cost and expense, to
advise Seller in the evaluation of the information provided by Acquirors.
Continued employment by Owners with PC Buyer is not required for receipt by
Seller of any Earnout Payment or Supplemental Earnout Payment, to the extent
such payments are otherwise earned and payable. After receipt of the applicable
Earnout Statement, PC Seller shall have thirty (30) days to review the
applicable Earnout Statement. If, during such thirty (30) day period, PC Seller
notifies Acquirors in writing of its objection to the Earnout Statement (the
“Objection Notice”), Acquirors and PC Seller agree, within thirty (30) days (or
such longer period as the

 

-4-



--------------------------------------------------------------------------------

parties may agree) following such Objection Notice, to negotiate in good faith
for a period of thirty (30) days in an attempt to establish a mutually
acceptable Earnout Payment or Supplemental Earnout Payment, as applicable. Any
resolution by PC Seller and Acquirors as to any disputed Earnout Payment or
Supplemental Earnout Payment shall be set forth in a writing executed by the PC
Seller and Acquirors, and shall evidence the final, binding and conclusive
resolution of the parties relating to such payment, including the timing of such
payment.

(b) If, at the conclusion of such thirty (30) day review period, any Earnout
Payment or Supplemental Earnout Payment, as applicable, remains in dispute, then
Acquirors and PC Seller shall engage a mutually agreed upon independent
accounting firm with no material relationship with Acquirors or Sellers (the
“Neutral Auditor”) to resolve such dispute. Acquirors and PC Seller acknowledge
and agree that, if an Earnout Payment or Supplemental Earnout Payment matter is
referred to the Neutral Auditor, the matter shall be jointly submitted to the
Neutral Auditor in writing, with specific instructions that the Neutral Auditor
(i) shall act as an expert in accounting, and not as an arbitrator, to resolve,
in accordance with this Section 1.5 only the matters specified in writing as
being in dispute; (ii) may not determine any component of the Earnout Payment or
Supplemental Earnout Payment, as applicable, in excess of that claimed by PC
Seller or less than that claimed by Acquirors; and (iii) shall deliver to
Acquirors and PC Seller a written decision as promptly as practicable and in any
event within seventy-five (75) days following the submission of the matter to
the Neutral Auditor for resolution. The Neutral Auditor shall deliver to
Acquirors and PC Seller, as promptly as practicable, a report setting forth its
determination(s) regarding the Earnout Payment or Supplemental Earnout Payment,
as applicable. Acquirors and PC Seller acknowledge and agree that, if any
dispute is submitted to the Neutral Auditor pursuant to this Section 1.5, the
component of the Earnout Payment or the Supplemental Earnout Payment, as
applicable, determined by the Neutral Auditor shall be final, binding, and
conclusive for purposes of this Agreement and within fifteen (15) days after
becoming final, binding, and conclusive, shall be paid by Acquirors to PC
Seller, or by Sellers to Acquirors, as applicable by wire transfer of
Immediately Available Funds to an account designated by the receiving party.
Acquirors and PC Seller waive, and shall not assert, any other right or remedy
with respect to such component of the Earnout Payment or Supplemental Earnout
Payment, as applicable, to the extent determined in accordance with this Section
1.5(b).

(c) Notwithstanding and in addition to the above, for up to ninety (90) days
after payment of the Earnout Payment and up to six (6) months after payment of
the Supplemental Earnout Payment, Acquiror will promptly provide PC Seller with
any additional financial information requested by PC Seller for the purpose of
reviewing the accrual of revenue generated other than as a result of fee for
service billing for medical services, including but not limited to facility
payments and incentive or outcomes based or other similar payments (the “Non
Fee-For-Service Revenues”) If PC Seller notifies Acquiror in writing of its
objection to the Earnout Statement during the ninety (90) days after the payment
of the Earnout Payment, or its objection to the Earnout Statement or the
Supplemental Earnout Statement during the six (6) months after payment of the
Supplemental Earnout Payment, solely as a result of an objection to the amount
of Non Fee-For-Service Revenue in either or both of the Earnout Statement or the
Supplemental Earnout Statement (the “Additional Objection Notice”), Acquirors
and PC Seller agree, within thirty (30) days (or such longer period as the
parties may agree) following such Additional Objection Notice, to negotiate in
good faith for a period of thirty (30) days in an

 

-5-



--------------------------------------------------------------------------------

attempt to establish a mutually acceptable Earnout Payment or Supplemental
Earnout Payment, as applicable. Any resolution by PC Seller and Acquiror as to
any disputed Earnout Payment or Supplemental Earnout Payment shall be set forth
in a writing executed by the PC Seller and Acquiror, and shall evidence the
final, binding and conclusive resolution of the parties relating to such
payment, including the timing of such payment. If, at the conclusion of such
thirty (30) day review period, any Earnout Payment or Supplemental Earnout
Payment, as applicable, remains in dispute, then Acquiror and PC Seller shall
submit the matter to a Neutral Auditor in accordance with Section 1.5(b) above
and Section 1.5(d) below. For purposes of the time frames in this
Section 1.5(c), if no Earnout Payment or Supplemental Earnout Payment is made,
the applicable time period will commence as of the date by which any payment
would have been made if a payment was due.

(d) In connection with any dispute relating to the Earnout Payment or
Supplemental Earnout Payment, as applicable, that is referred to the Neutral
Auditor pursuant to Section 1.5, Acquirors and PC Seller agree as follows:

(i) Acquirors and PC Seller shall execute any agreement(s) required by the
Neutral Auditor to accept their engagement pursuant to this Section 1.5.

(ii) The fees, costs, and expenses shall be paid by the non-prevailing party,
which in this context shall be the party whose proposed component of the Earnout
Payment or Supplemental Earnout Payment, as applicable, has the greatest
difference from any such amount determined by the Neutral Auditor (e.g., if PC
Seller contends that the Earnout Payment payable to PC Seller is $3,000,000, and
Acquirors contend that it is $2,250,000, and the Neutral Auditor concludes that
the amount payable is $2,750,000, then Acquirors would be deemed to be the
non-prevailing party). Notwithstanding the foregoing, for purposes of this
subsection, if both Acquirors and PC Seller are within five percent (5%) of the
amount determined by the Neutral Auditor, then Acquirors and PC Seller shall
each bear and pay fifty percent (50%) of the fees and costs of the Neutral
Auditor.

(iii) Acquirors and PC Seller agree to engage the Neutral Auditor on a joint
basis. All written communication between one party and the Neutral Auditor shall
be shared with the other party, and neither Acquirors nor PC Seller shall engage
in verbal communications without the other party having the reasonable
opportunity to participate.

1.6 IRS Form 8594. Acquirors and Selling Group agree that the asset allocation
set forth in their respective Internal Revenue Service Form(s) 8594 shall be
consistent with the Form(s) 8594 submitted by the other parties.

1.7 Payment Instructions. Acquirors’ payment of the Purchase Price shall be paid
in accordance with written instructions provided by the Selling Group to
Acquirors (the “Payment Instructions”). The Payment Instructions shall include,
if any, the specific amounts to be paid to any third party. Sellers and Owners
shall indemnify and hold harmless Acquirors from any claims, liabilities or
obligations, including any Tax withholdings, assessments, payments or penalties,
resulting from such Payment Instructions or any allocation or characterization
by members of the Selling Group of the Purchase Price or the Purchased Assets
for Tax reporting or Tax payment purposes.

 

-6-



--------------------------------------------------------------------------------

1.8 Escrow. On the Closing Date, pursuant to the escrow agreement in
substantially the form agreed to by Acquirors and Selling Group (the “Escrow
Agreement”), Acquirors shall deliver to Wells Fargo Bank, National Association
(the “Escrow Agent”) a wire transfer in an amount equal to the Escrow Deposit
(as defined in Section 8.9), which amount shall be deemed withheld from the
Adjusted Closing Payment and shall be deposited with the Escrow Agent for the
purpose of securing the indemnification obligations of Sellers in Section 6.2(a)
following the Closing. The Escrow Deposit shall be held and disbursed solely for
the purposes and in accordance with the terms of the Escrow Agreement.
Acquirors, on the one hand, and Sellers, on the other hand, shall bear the cost
of the Escrow Agent equally.

1.9 Prorations. The parties agree to prorate between them based upon their
respective periods of ownership of the Business, any office rents, utility
charges, real or personal property taxes or amounts received for services
provided or to be provided under any Revenue Contracts (as defined in
Section 8.9) that have been assigned to PC Buyer and other similar expenses
relating to the Purchased Assets (except any expenses which are related to the
Excluded Assets) which cover both the period prior to and after the Closing to
the extent such expenses are paid by one party and benefit the other party (the
“Prorations”). To the extent practicable and as applicable, the Prorations shall
be based upon square footage, utility meter readings, time periods covered by
the payments, and the like, as applicable. The Prorations shall be paid promptly
upon receipt of an invoice and reasonable supporting documentation from the
party claiming reimbursement.

1.10 Assumed Liabilities.

(a) Upon the terms and subject to the satisfaction of the conditions of this
Agreement, and in reliance on the representations, warranties and agreements of
Sellers set forth herein, at the Closing, Sellers shall assign, and each of the
Acquirors shall assume and agree to perform and discharge only those liabilities
set forth on Schedule 1.10, except that Buyer and PC Buyer, as applicable, shall
assume: (i) the Liabilities arising prior to the Closing Date to perform
services after the Closing pursuant to the Revenue Contracts that have been
assigned to PC Buyer, as set forth in Schedule 1.10, and any other contracts
being assumed pursuant to this Agreement, but only to the extent each of such
Liabilities is incurred after the Closing; and (ii), subject to the Purchase
Price adjustment described in paragraph (b) below, Sellers’ liability for unused
sick days, personal days, vacation days and any other paid time off
(collectively the “Accrued PTO”) with respect to the Transferred Providers,
Transferred Management Employees and Administrative Personnel hired by Buyer or
PC Buyer but only to the extent set forth in Schedule 1.10, which Schedule shall
be completed prior to the Closing, and not paid by Sellers prior to the Closing
(together, the “Assumed Liabilities”).

(b) The sum of the Accrued PTO as of the Closing (collectively the “Accrued PTO
Adjustment”) shall be deducted from the Purchase Price at the Closing.

1.11 Excluded Liabilities. The Assumed Liabilities shall specifically exclude,
and the parties agree that none of the Acquirors hereby assumes or at any time
hereafter shall become liable for, any Liabilities of any kind of any member of
the Selling Group or any of their Affiliates other than the Assumed Liabilities.
Such excluded liabilities include any Liabilities of any kind relating to the
Business or its operation prior to the Closing, whether or not such Liabilities
arise or are asserted after the Closing (including without limitation any
Liability for

 

-7-



--------------------------------------------------------------------------------

any medical malpractice claims against any Seller, Owner or Provider, any
Liability of any Seller related to the provision of items and services to
beneficiaries of the Medicare, Medicaid or other health care programs, or to
billing for the provision of such items and services to any payor, or in
connection with any Employee Benefit Plan (as defined in Section 8.9) or accrued
but unpaid benefits (including bonuses for Transferred Providers accrued prior
to the Closing), or relating to the H1-B or J-1 visa status of any employee or
contractor while under the employ of or contract with any Seller, or to any
current or former owner, employee or contractor of any Seller, or with respect
to any Tax for any period prior to the Closing, or to Selling Group’s Prior Acts
Liabilities (as defined in Section 5.8)) other than the Assumed Liabilities (the
“Excluded Liabilities”).

1.12 Transfer Taxes. Each party shall be responsible for and shall each pay on
the Closing, or when due, whichever is later, one-half of all transfer taxes
incurred, if any, solely by virtue of the transfer by Sellers of the Purchased
Assets to Acquirors as contemplated by this Agreement. Each party shall prepare,
in accordance with all applicable laws, regulations or other requirements, and
each party, as appropriate, shall in a timely manner sign and swear to any
return, certificate, questionnaire or affidavit properly prepared as to any
matter within such party’s knowledge required in connection with the payment of
any such tax.

1.13 Closing. Subject to the conditions set forth in this Agreement, the
purchase and sale of the Purchased Assets pursuant to this Agreement (the
“Closing”) shall take place, to the extent such Closing cannot take place
through the electronic exchange of signatures, at the offices of IPC The
Hospitalist Company, Inc., 4605 Lankershim Boulevard, Suite 617, North
Hollywood, CA 91602 at 12:00 noon local time, within two (2) business days after
the conditions set forth in ARTICLE II have been satisfied, but no later than
December 16, 2013, or at such other time, place and date as shall be mutually
agreed on in writing by Acquirors and the Selling Group. The date on which the
Closing occurs is identified as the “Closing Date” and the Closing shall be
deemed to be effective as of 12:01 a.m. Eastern Daylight Time on the Closing
Date.

(a) At the Closing, (i) Management Seller shall sell, assign, convey, transfer
and deliver to Buyer good and marketable title to all of the Acquired Assets;
(B) PC Seller shall sell, assign, convey, transfer and deliver to PC Buyer good
and marketable title to all of the PC Acquired Assets; (iii) Sellers shall
execute and deliver to Acquirors (A) the Bill of Sale; and (B) the Seller
Noncompetition Agreements (as defined in Section 2.1(c)) in favor of an Acquiror
executed by each Seller; (iv) Owners shall execute and deliver to Acquirors the
Owner Noncompetition Agreements (as defined in Section 2.1(d)) in favor of an
Acquiror executed by each Owner; and (v) the Selling Group shall deliver such
other assignments, certificates and other instruments and documents as may be
required to be delivered by Sellers at or prior to the Closing or as may be
reasonably requested by Acquirors.

(b) At the Closing, (i) each of the Acquirors shall accept and purchase the
applicable Purchased Assets from Sellers and in consideration therefor shall
(A) pay the Closing Payment in Immediately Available Funds; (B) execute and
deliver the Bill of Sale; and (C) deliver to Sellers all certificates and other
instruments and documents as may be required to be delivered by any of the
Acquirors hereunder at or prior to the Closing or as may be reasonably requested
by Sellers; and (ii) PC Buyer shall execute and deliver the Seller
Noncompetition Agreements to Sellers.

 

-8-



--------------------------------------------------------------------------------

1.14 Records. After the Closing, Acquirors and their Affiliates and each of
their respective authorized agents and representatives (including accountants,
consultants, counsel and other advisors) shall have access to all books,
ledgers, files, records, manuals, documents and other materials and information
relating to the Business as it was conducted prior to the Closing, and the right
to review, copy and audit such books, ledgers, files, records, manuals,
documents and other materials and information, at Acquirors’ expense during
normal business hours upon advance notice, so long as Sellers maintains such
items, which shall in no event be less than six (6) years after the Closing or
such longer period as Sellers may be required by Law to maintain same.

ARTICLE II

CONDITIONS TO CLOSING

2.1 Conditions to Acquirors’ Obligations. Acquirors’ obligations to consummate
the transactions contemplated by this Agreement are subject to, unless waived in
writing by Acquirors, satisfaction of the following conditions:

(a) a certificate of the President of each Seller, in form and substance
satisfactory to Acquirors, shall be delivered to Acquirors at the Closing
certifying that (i) the individual signing such certificate has the authority to
bind such Seller; (ii) each of the representations and warranties of the Selling
Group set forth in ARTICLE III are true and correct in all respects at and as of
the Closing Date; (iii) all agreements, undertakings and obligations to be
performed or complied with by the Selling Group as of or prior to the Closing
Date, unless waived in writing, have been duly performed or complied with in all
respects, to the extent applicable, by each member of the Selling Group in
accordance with the terms of this Agreement; and (iv) all of the conditions set
forth in Section 2.1 have been satisfied in all respects, unless waived in
writing, at or prior to the Closing Date;

(b) a certificate of the Secretary of each Seller, in form and substance
reasonably satisfactory to Acquirors, shall be delivered to Acquirors at the
Closing certifying that (i) attached thereto are true and correct copies of the
resolutions duly and validly adopted by such Seller authorizing the execution
and delivery of this Agreement and its Exhibits and Schedules and the
consummation of the transactions contemplated hereby and thereby, and (ii) each
shareholder or member of such Seller, as applicable, as required by Law and the
organizational documents of such Seller, has consented to and authorized the
execution and delivery of this Agreement, its Exhibits and Schedules, and the
Seller Noncompetition Agreement and the consummation of the transactions
contemplated hereby and thereby;

(c) each Seller shall enter into a noncompetition agreement with PC Buyer, in
substantially the form of Exhibit D (“Seller Noncompetition Agreement”);

(d) each Owner shall enter into a noncompetition agreement with an Acquiror, in
substantially the form of Exhibit E (“Owner Noncompetition Agreement”) (the
Owner Noncompetition Agreements and the Seller Noncompetition Agreement shall be
collectively referred to as the “Noncompetition Agreements”);

 

-9-



--------------------------------------------------------------------------------

(e) Providers representing no more than fifteen percent (15%) of the unit volume
of the Business, as reasonably determined by Acquirors, shall not have given
written or oral notice of termination of their applicable employment agreement,
and the remainder of the Providers (i) shall meet the employment criteria of PC
Buyer, (ii) shall have the proper H-1B or J-1 visa, as applicable, and active
privileges for their current work locations and (iii) shall have been employed
by PC Buyer at the Closing provided that PC Buyer takes all reasonably necessary
attempts to employ such Providers so that such Providers are employed by PC
Buyer as of the Closing and will only fail to employ such Providers for “Cause”
(as defined in Section 5.2 herein);

(f) the employment agreements between PC Seller and the Transferred Providers
shall have been assigned to PC Buyer, at or prior to the Closing, on terms
acceptable to PC Buyer; provided that, in the event that any of the employment
agreements between PC Seller and Transferred Providers cannot be assigned or
contain terms that are not reasonably acceptable to PC Buyer, then each member
of Selling Group shall use its best efforts to assist PC Buyer in obtaining new
employment agreements between PC Buyer and the applicable Transferred Providers,
on terms reasonably acceptable to PC Buyer;

(g) each Owner shall have executed and delivered to Acquirors, at or prior to
the Closing Date, an employment agreement with PC Buyer or Buyer, as applicable,
in forms reasonably acceptable to the parties hereto;

(h) no more than twenty percent (20%) of the administrative personnel working
for Sellers prior to the Closing and necessary for the conduct of the Business
post-Closing as reasonably determined by Acquirors (“Administrative Personnel”)
shall have given written or oral notice of termination of their employment or
otherwise resigned, and the remainder of the Administrative Personnel shall have
been employed by an Acquiror or an Affiliate of Acquirors at the Closing;

(i) Sellers shall have removed any and all Liens, loans and other debts,
including any outstanding tax obligations, on or affecting the Purchased Assets
and delivered evidence of same to Acquirors in form and substance reasonably
satisfactory to Acquirors;

(j) PC Seller shall have provided Acquirors with copies of all Revenue Contracts
and/or other health care related agreements (“Healthcare Agreements”) held by PC
Seller, each Owner or any Provider relating to PC Seller’s Business and the PC
Acquired Assets, that will be assumed by PC Buyer, and each Healthcare Agreement
to Selling Group’s Knowledge shall be in full compliance with all Laws or shall
have been amended or terminated prior to the Closing.

(k) Management Seller shall have provided Acquirors with copies of all
agreements (“Management Agreements”) held by Management Seller or any Owner
relating to Management Seller’s Business and the Acquired Assets, and each
Management Agreement shall be in full compliance with all Laws or shall have
been amended or terminated prior to the Closing;

(l) Sellers shall have terminated any and all agreements held by any Seller
related to the Purchased Assets that will not be transferred or assigned to
Acquirors, on terms acceptable to Acquirors, at the Closing;

 

-10-



--------------------------------------------------------------------------------

(m) Sellers shall have obtained all third party consents necessary to transfer
the Purchased Assets to Acquirors on terms acceptable to Acquirors, including
the consents necessary to assign the Revenue Contracts, the Contracts or Real
Property Leases (as defined in Section 3.14) included in the Purchased Assets;
provided that PC Seller shall have additional time, as set forth in
Section 1.4(e), to obtain third party consents necessary to transfer those
certain Contracts defined in Section 1.4(e);

(n) no action, suit or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local or
foreign jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling or charge would (i) prevent consummation of the
transactions contemplated by this Agreement; (ii) cause any of the transactions
contemplated by this Agreement to be rescinded following consummation; or
(iii) affect adversely the right of Acquirors to own the Purchased Assets and
operate the Business and no such injunction, judgment, order, decree, ruling or
charge shall be in effect;

(o) all actions to be taken by each Seller and each Owner in connection with the
consummation of the transactions contemplated hereby and all certificates,
instruments and other documents required to effect the transactions contemplated
hereby shall be reasonably satisfactory in form and substance to Acquirors;

(p) each Seller shall provide Acquirors with a copy of a certificate of
existence or good standing for such Seller dated within thirty (30) business
days prior to the Closing Date for each jurisdiction in which such Seller
conducts business;

(q) each Seller shall provide Acquirors with a completed certification of non
foreign status pursuant to Section 1.1445 2(b)(2) of the Treasury regulations,
duly executed by such Seller;

(r) each Seller and each Owner shall have executed this Agreement, its Exhibits
and Schedules, as applicable, and such other agreements contemplated herein to
which each Seller and each Owner are a party and delivered such executed
documents to Acquirors, as applicable;

(s) Intentionally deleted.

(t) no statute, rule, regulation, ruling, consent, decree, judgment, injunction
or order shall be enacted, promulgated, entered or enforced by any court or
governmental authority which would prohibit consummation by the parties hereto
of the transactions contemplated hereby;

(u) Sellers shall have delivered to Acquirors a certificate of the President of
each Seller, in form and substance satisfactory to Acquirors, certifying that
all obligations and covenants required by this Agreement to be performed or to
be complied with by Sellers on or prior to the Closing Date shall have been duly
performed or complied with in all material respects;

 

-11-



--------------------------------------------------------------------------------

(v) Sellers shall have delivered to Acquirors a certificate of the President of
each Seller, in form and substance satisfactory to Acquirors, certifying that no
Seller shall have suffered a Material Adverse Effect;

(w) Sellers shall have provided information satisfactory to Acquirors regarding
all ongoing interest in or relationships with health care related businesses
other than Sellers and their Affiliates, and such interests or relationships
shall be deemed acceptable under all Laws, as determined in Acquirors’ sole
discretion;

(x) Sellers shall have provided the Office of Inspector General of the U.S.
Department of Health and Human Services (the “OIG”) with at least thirty
(30) days’ notice of the transactions contemplated by this Agreement in
accordance with the Corporate Integrity Agreement dated July 8, 2013 between the
OIG, Sellers and Park Avenue Health Care Management, Inc. (“Corporate Integrity
Agreement”), and Acquirors shall have received from Sellers a written
notification from the OIG that (i) confirms that Sellers’ actions as to
notification of the OIG of the transactions contemplated by this Agreement are
in compliance with the Corporate Integrity Agreement, as required by the
Corporate Integrity Agreement, and (ii) the Corporate Integrity Agreement will
apply only to PC Buyer and Buyer on terms acceptable to Acquirors;

(y) Selling Group shall enter into an agreement, on terms reasonably
satisfactory to Acquirors, regarding the timing of payments to Brad Markowitz
pursuant to this Agreement;

(z) Sellers shall have delivered to Acquirors a certificate of the President of
each Seller, in form and substance satisfactory to Acquirors, certifying that
Sellers and Park Avenue Health Care Management, Inc. are at Closing, and have at
all times been in compliance with the Corporate Integrity Agreement;

(aa) Sellers shall have delivered to Acquirors a certificate of the President of
each Seller, in form and substance satisfactory to Acquirors, certifying that
Sellers or Sellers’ Affiliates shall have paid in full at or prior to the
Closing all amounts owed under or arising from the following: (i) the Corporate
Integrity Agreement (other than the costs of complying with the Corporate
Integrity Agreement following the Closing), (ii) the Confidential Settlement
Agreement and General Release of Claims, dated July 8, 2013 by and between
Sellers and their Affiliates and Zachary Wolfson, and (iii) the Stipulation and
Order of Settlement and Dismissal by and among the State of New York, Sellers
and their Affiliates, and relator Zachary Wolfson;

(bb) Sellers and Acquirors have developed and agreed upon a written plan of
implementation and compliance for the Corporate Integrity Agreement following
the Closing (the “Corporate Integrity Agreement Compliance Plan”);

(cc) the closing of the transactions contemplated by those certain Asset
Purchase Agreements, by and between Hospitalists Management of New Hampshire,
Inc., IPC Hospitalists of New England, P.C., Buyer, InPatient Hospitalist
Healthcare Services of New York, P.C., IPC Management Consultants of New York,
Inc., Park Avenue Medical Associates, LLC, Geriatric Services, PC and the
individuals listed on Exhibit A thereto, which are being entered into
contemporaneously with the execution of this Agreement, shall occur
simultaneously with the Closing; and

 

-12-



--------------------------------------------------------------------------------

(dd) PC Seller shall provide PC Buyer with copies of active written agreements
for professional and/or administrative services with each of the following
Facilities: Sephardic Nursing and Rehabilitation Center; Daughters of Jacob
Nursing Home; Concourse Rehabilitation and Nursing Center; and Horizon Care
Center.

2.2 Conditions to Sellers’ Obligations. Sellers’ obligations to consummate the
transactions contemplated by this Agreement are subject to, unless waived in
writing by each Seller, satisfaction of the following conditions:

(a) a certificate of the President of each Acquiror, in form and substance
reasonably satisfactory to Sellers, shall be delivered to Sellers at the Closing
certifying that (i) the individual signing such certificate has the authority to
bind such Acquiror; (ii) each of the representations and warranties set forth in
ARTICLE IV are true and correct at and as of the Closing Date; (iii) all
agreements, undertakings and obligations to be performed or complied with by
each Acquiror as of or prior to the Closing Date, unless waived in writing, have
been duly performed or complied with by each Acquiror in accordance with the
terms of this Agreement; and (iv) all of the conditions set forth in this
Section 2.2 have been satisfied at or prior to the Closing Date;

(b) a certificate of the Secretary of each Acquiror, in form and substance
reasonably satisfactory to Sellers, shall be delivered to Sellers at the Closing
certifying that attached thereto are true and correct copies of the resolutions
duly and validly adopted by each Acquiror authorizing the execution and delivery
of this Agreement and its Exhibits and Schedules and the consummation of the
transactions contemplated hereby and thereby;

(c) Acquirors shall have delivered to Sellers each of the items required to be
so delivered, and shall have made the payment required to be made to Sellers,
pursuant to Section 1.13(b) at or prior to the Closing Date;

(d) each of the Acquirors shall have executed this Agreement, its Exhibits and
Schedules, the Noncompetition Agreements and such other agreements contemplated
herein to which such Acquiror is a party and shall have delivered such executed
documents to Sellers;

(e) all actions to be taken by Acquirors in connection with the consummation of
the transactions contemplated hereby and all certificates, instruments and other
documents required to effect the transactions contemplated hereby shall be
reasonably satisfactory in form and substance to Sellers;

(f) no action, suit or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local or
foreign jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling or charge would (i) prevent consummation of the
transactions contemplated by this Agreement; or (ii) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation, and no such injunction, judgment, order, decree, ruling or charge
shall be in effect;

 

-13-



--------------------------------------------------------------------------------

(g) no statute, rule, regulation, ruling, consent, decree, judgment, injunction
or order shall be enacted, promulgated, entered or enforced by any court or
governmental authority which would prohibit consummation by the parties hereto
of the transactions contemplated hereby;

(h) PC Buyer shall have executed and delivered an Owner Employment Agreement to
each Owner;

(i) Acquirors shall have delivered to Sellers a certificate of the President of
each Acquiror, in form and substance satisfactory to Sellers, certifying that
all obligations and covenants required by this Agreement to be performed or to
be complied with by Acquirors on or prior to the Closing Date shall have been
duly performed or complied with in all material respects; and

(j) the closing of the transactions contemplated by those certain Asset Purchase
Agreements, by and between Hospitalists Management of New Hampshire, Inc., IPC
Hospitalists of New England, P.C., Buyer, InPatient Hospitalist Healthcare
Services of New York, P.C., IPC Management Consultants of New York, Inc., Park
Avenue Medical Associates, LLC, Geriatric Services, PC and the individuals
listed on Exhibit A thereto, which are being entered into contemporaneously with
the execution of this Agreement, shall occur simultaneously with the Closing.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLERS AND OWNERS

In order to induce each of the Acquirors to enter into this Agreement and to
purchase the Purchased Assets, each of the Sellers and Owners hereby jointly and
severally represents and warrants to each of the Acquirors all of the matters
set forth in this ARTICLE III; any exceptions to such representations and
warranties shall be set forth in a disclosure schedule specifying in each case
to which section of ARTICLE III such exceptions apply (the “Disclosure
Schedules”).

3.1 Organization. PC Seller is a professional corporation, duly organized,
validly existing and in good standing under the laws of its state of formation
and state of operations, and each has all requisite power and authority to own,
lease and operate its properties and to carry on its Business as now being
conducted. Management Seller is a limited liability company, duly organized,
validly existing and in good standing under the laws of its state of formation
and state of operations, and each has all requisite power and authority to own,
lease and operate its properties and to carry on its Business as now being
conducted. Neither the ownership of its properties nor the operation of its
Business requires any Seller to be qualified in any jurisdiction other than its
state of formation and state of operations. Owners and the Trust hold all of the
outstanding ownership interests of each Seller in the amounts set forth on
Schedule 3.1, and no other Person has any equity interest or ownership interest
whether direct, indirect or derivative, in any Seller.

3.2 Authority Relative to this Agreement. Each member of the Selling Group has
all requisite power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby have
been duly and validly authorized by

 

-14-



--------------------------------------------------------------------------------

each member of the Selling Group and, except as set forth on Schedule 3.2, no
other actions on the part of any Person is necessary to authorize this Agreement
or to consummate the transactions contemplated hereby. This Agreement has been
duly and validly executed and delivered by each member of the Selling Group and
constitutes a valid and binding agreement of each such party, enforceable
against each such party in accordance with its terms, except as such agreement
may be limited by the availability of equitable remedies, or by bankruptcy,
insolvency or other Laws affecting the enforcement of creditors’ rights.

3.3 No Violation. Neither the execution and delivery of this Agreement by any
member of the Selling Group nor the consummation by any member of the Selling
Group of the transactions contemplated hereby will: (i) conflict with or result
in any breach of any provision of the Articles of Incorporation, Articles of
Formation, Bylaws or Operating Agreement, as applicable, or other governing
documents of such entity; (ii) to the Selling Group’s Knowledge, conflict with,
result in any breach of any provision of, or constitute a default or permit any
Person to terminate, accelerate the performance required by, or accelerate the
maturity of, any indebtedness or other obligation relating to any member of the
Selling Group or the Purchased Assets under any contract or agreement of any
kind to which any of the foregoing is a party or to which it or any of them or
any of the Purchased Assets is subject; (iii) to the Selling Group’s Knowledge,
violate or conflict with any Law to which any member of the Selling Group or any
of the Purchased Assets is subject; or (iv) result in the creation or imposition
of any Lien on any property of any member of Selling Group (including the
Acquired Assets or the PC Acquired Assets).

3.4 Purchased Assets. The Purchased Assets that are tangible assets (“Tangible
Assets”): (i) are in good operating condition and repair, subject to normal wear
and maintenance; (ii) to Selling Group’s Knowledge, meet all applicable
governmental standards and conform to all applicable Laws relating to their
construction, use and operation; and (iii) are useable in the regular and
ordinary course of business as operated by Sellers. Sellers own and have good
and marketable title to all of the Tangible Assets. All Purchased Assets
(including all leasehold interests included in the Purchased Assets) are owned
by Sellers free and clear of any Lien. Upon consummation of the transactions
contemplated by this Agreement, Acquirors will acquire good and marketable title
to the Purchased Assets, including the Tangible Assets, free and clear of all
Liens, except for Liens imposed by statute securing the payment of Taxes which
are not due as of the Closing Date and are listed in Schedule 3.4.

3.5 Intellectual Property. Schedule 3.5 lists all of the Intellectual Property
of Sellers used or held for use in the Business except for commercially
available software utilized in the ordinary course of business functions
(“Routine Software”). Any such Intellectual Property other than Routine Software
used by Sellers or which Sellers have given others the right to use pursuant to
a license, sublicense or agreement is specifically identified in Schedule 3.5,
and Sellers have delivered complete and accurate copies of each such license,
sublicense or agreement to Acquirors. The other Intellectual Property owned by
Sellers is free and clear of all Liens. To the Selling Group’s Knowledge, the
use of Intellectual Property in the Business does not infringe the intellectual
property rights of any Person under any Laws, and no claims have been made by
any Person that Sellers do not own or have the right to use any Intellectual
Property or that the use of any Intellectual Property by Sellers in the conduct
and operation of the Business infringes the intellectual property rights of any
third party. Except as set forth in

 

-15-



--------------------------------------------------------------------------------

Schedule 3.5, no Seller has authorized the use of its Intellectual Property by
any third party. No Seller is in default and, to Selling Group’s Knowledge, no
third party is in default, under any license, sublicense or agreement by which
it holds, or has given to others the right to use, any Intellectual Property.

3.6 Employees/Contractors. An accurate and complete list of all employees and
independent contractors of each Seller (including candidates with extended
offers) and related information is set forth in Schedule 3.6, including current
annual salary or hourly rate of pay, title, position, classification, bonus paid
in 2012 and 2013, accrued vacation or paid time off, amount of any severance
payable to such employee, if any, in the event of such employee’s termination
without cause, date of hire, current status as either active or on leave, and
location of employment. Except as listed in Schedule 3.6, all of PC Seller’s
employed or contracted Providers have active privileges for their current work
location and the proper H1-B or J-1 visas, as applicable. No Seller has made any
written or oral promise to any employee or independent contractor regarding a
guarantee of employment with any Acquiror, any increase in his or her annual
fees, compensation, benefits or any severance or similar payments in connection
with such employee’s, independent contractor’s or candidate’s employment or
engagement or continued employment or engagement with any Acquiror. Except as
listed in Schedule 3.6, no employee, independent contractor or candidate of a
Seller terminated through the Closing Date is entitled to any severance
payments, termination allowance or similar payments as a result of such
termination that will continue beyond the Closing Date. Management Seller does
not employ or contract with any persons to engage in or provide medical
services. Owners and all Providers employed by or contracted with PC Seller who
will be employed by PC Buyer as of the Closing Date meet the following criteria:

(a) For all Providers, except as listed in Schedule 3.6, (i) to Selling Group’s
Knowledge, each Provider (A) is actively enrolled in the Medicare and Medicaid
programs and all Medicare and Medicaid billings for such Provider have been
properly submitted under the Provider’s UPIN number(s) with PC Seller; (B) is
not currently excluded, debarred or otherwise ineligible to participate in
federal health care programs (as defined at 42 U.S.C. § 1320a-7b(f)), (C) has
never been convicted of a criminal offense related to the provision of health
care items or services but has not yet been excluded, debarred or otherwise
declared ineligible to participate in federal health care programs; and (ii) to
Selling Group’s Knowledge, there are no circumstances which may result in the
exclusion of PC Seller or any Provider from participation in any federal health
care program;

(b) For each Provider who is a physician, such Provider, to Selling Group’s
Knowledge, (i) is in compliance with all applicable Laws related to the practice
of medicine, including those promulgated by the New York State Board of
Medicine; and (ii) has a valid Drug Enforcement Agency registration number;

(c) For each Provider who is a psychologist, such Provider, to Selling Group’s
Knowledge, (i) is in compliance with all applicable Laws related to the practice
of psychology, including those promulgated by the New York State Education
Department and all other applicable New York state authorities, and all
applicable Medicare regulations;

(d) For each Provider who is a clinical social worker, such Provider, to Selling
Group’s Knowledge, is in compliance with all applicable Laws related to the
practice of clinical social work, including those promulgated by the New York
State Education Department and all other applicable New York state authorities,
and all applicable Medicare regulations;

 

-16-



--------------------------------------------------------------------------------

(e) For each Provider who is a nurse practitioner, such nurse practitioner, to
Selling Group’s Knowledge, (i) is in compliance with all applicable Laws related
to nursing practice, including those promulgated by the New York State Board of
Nursing; and (ii) in compliance with the Medicare regulations, is certified as a
nurse practitioner by a national certifying body that is recognized as such by
the Medicare program; and

(f) For each Provider who is a physician assistant, such physician assistant is,
to Selling Group’s Knowledge, (i) in compliance with all applicable Laws related
to the scope of practice of a physician assistant, including those promulgated
by the New York State Board of Medicine; (ii) is in compliance with the Medicare
regulations; and (iii) has a valid Drug Enforcement Agency registration number.

3.7 ERISA; Benefit Plans.

(a) Schedule 3.7(a) of the Disclosure Schedules contains a complete and accurate
list of all Employee Benefit Plans of each Seller, both active and terminated.

(b) Each Employee Benefit Plan (and each related trust, insurance contract or
fund) has been maintained, funded and administered in compliance in all material
respects with the terms of such plan and the applicable requirements of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), the
Internal Revenue Code, as amended (the “Code”), and other applicable Laws.

(c) All required reports and descriptions (including Form 5500 annual reports,
summary annual reports and summary plan descriptions, as applicable) have been
timely filed or distributed with respect to each Employee Benefit Plan in
accordance with the requirements of the Code, ERISA and applicable Law.

(d) With respect to each Employee Benefit Plan, all required or recommended (in
accordance with past practices) contributions, and payments (including all
employer contributions and employee salary reduction contributions) that are due
have been paid and all contributions for any period ending on or before the
Closing Date that are not yet due have been paid or have been accrued in
accordance with the past custom and practice of Sellers. All premiums or other
payments for all periods ending on or before the Closing Date have been paid
with respect to each Employee Benefit Plan.

(e) Each Employee Benefit Plan that is intended to meet the requirements of a
“qualified plan” under Code § 401(a) has received a favorable determination
letter from the Internal Revenue Service to the effect that such Employee
Benefit Plan is so qualified, and nothing has occurred since the date of such
determination that could adversely affect the qualification of such Employee
Benefit Plan.

(f) Sellers has delivered to Acquirors correct and complete copies of the plan
documents and summary plan descriptions, the most recent determination letter
received from the Internal Revenue Service, the three (3) most recent Form 5500
annual reports as filed, and all related trust agreements, insurance contracts
and other funding agreements that implement each Employee Benefit Plan.

 

-17-



--------------------------------------------------------------------------------

(g) No Seller nor any ERISA Affiliate (as defined in ERISA) maintains, sponsors,
contributes to or has any Liability or potential Liability with respect to any
employee benefit plan that is subject to ERISA §302 or Code §412 or any
Multiemployer Plan (as defined in ERISA §3(37), or otherwise has any Liability
or potential Liability under Title IV of ERISA. No Seller has any Liability or
potential Liability under ERISA or the Code solely by reason of being treated as
a single employer under Code §414 with any trade, business or entity other than
Sellers.

(h) No Seller has any Liability or potential Liability with respect to any
Employee Welfare Benefit Plan (as defined in ERISA §3(1)) providing medical,
health or life insurance or other welfare-type benefits for any individual
(other than in accordance with COBRA). Each Seller and each ERISA Affiliate are
in compliance in all material respects with the requirements of COBRA.

(i) There have been no Prohibited Transactions (as defined under ERISA § 406 and
Code § 4975) with respect to any Employee Benefit Plan, and no Fiduciary (as
defined in ERISA §3(21)) has any Liability for breach of fiduciary duty or any
other failure to act or comply in connection with the administration or
investment of the assets of any Employee Benefit Plan. No action, suit,
proceeding, hearing, audit or investigation with respect to the administration
or the investment of the assets of any Employee Benefit Plan (other than routine
claims for benefits) is pending or, to the Seller Group’s Knowledge, threatened.
To the Seller Group’s Knowledge, there is no basis for any such action, suit,
proceeding, hearing or investigation.

(j) No Seller has ever been party to any arrangement that is or was a
“nonqualified deferred compensation plan” within the meaning of Code § 409A. Any
Employee Benefit Plan that is deemed to constitute a nonqualified deferred
compensation plan subject to Code § 409A has been operated between January 1,
2005 and December 31, 2008 in good faith compliance with Code § 409A and the
applicable notices and proposed regulations thereunder and since January 1, 2009
has been operated in accordance with, and is in documentary compliance with, the
final regulations under Code § 409A. No Seller has any obligation to indemnify,
hold harmless or gross-up any individual with respect to any penalty tax or
interest under Code § 409A.

(k) Schedule 3.7(k) lists all Persons who perform services for Sellers and are
designated by Sellers as “independent contractors.” Except as set forth on
Schedule 3.7(k), all Persons classified by Sellers as independent contractors
satisfy and have at all times satisfied the requirements of applicable law to be
so classified, each Seller has fully and accurately reported their compensation
on IRS Forms 1099 when required to do so, and no Seller has any obligations to
provide benefits with respect to such persons under any Employee Benefit Plan or
otherwise.

(l) Neither the execution and delivery of this Agreement or other related
agreements, nor the consummation of the transactions contemplated hereby or
thereby will (either alone or in conjunction with any other event, such as
termination of employment) (i) result in any payment (including, without
limitation, severance, unemployment compensation,

 

-18-



--------------------------------------------------------------------------------

parachute or otherwise) becoming due to any current or former director, officer
or employee of any Seller under any Employer Benefit Plan or otherwise;
(ii) significantly increase any benefits otherwise payable under any Employer
Benefit Plan; or (iii) result in any acceleration of the time of payment or
vesting of any benefits.

3.8 Contracts and Arrangements. Schedule 3.8 sets forth all of the contracts to
which any member of the Selling Group is a party relating to the Business or the
Purchased Assets. Except as set forth on Schedule 3.8, there are no oral
agreements to which any member of the Selling Group is a party relating to the
Business or the Purchased Assets. Complete and accurate copies of all written
contracts and related amendments to which any member of the Selling Group is a
party relating to the Business or the Purchased Assets have been provided to
Acquirors prior to the Closing. Such contracts include:

(a) employment and/or independent contractor agreements with each employee,
independent contractor and/or candidate of any Seller;

(b) any agreement under which any Seller receives, or is entitled to receive in
the future, a payment from the other party to the agreement;

(c) any agreements with third party payors;

(d) any agreement (or group of related agreements), either oral or written,
under which any Seller has created, incurred, assumed or guaranteed any
indebtedness for borrowed money, or any capitalized lease obligation, or any
arrangement under which any member of the Selling Group or a third party has
imposed a Lien on any of the Purchased Assets;

(e) any agreement or arrangement, whether oral or written, under which any
Seller has loaned money to any Person or borrowed money from any Person;

(f) any equipment, space or premise leases;

(g) any agreement concerning confidentiality or noncompetition or providing for
any sort of post-termination payment;

(h) any agreement, whether oral or written, under which any Seller has advanced
or loaned any amount to any of its directors, officers, employees, members,
independent contractors, shareholders or Owners, or borrowed any amount from any
of its directors, officers, employees, members, independent contractors or
Affiliates;

(i) any agreement which is proposed to be transferred pursuant to this Agreement
and will require consent to assign by any third party;

(j) any agreement with any Affiliate of any individual or entity in the Selling
Group;

(k) any agreement related to Intellectual Property of any individual or entity
in the Selling Group;

(l) any Healthcare Agreements or other agreements with healthcare entities;

 

-19-



--------------------------------------------------------------------------------

(m) any profit sharing, stock option, stock purchase, stock appreciation,
phantom stock, deferred compensation, severance or other plan or arrangement for
the benefit of any Seller’s current or former directors, officers, employees,
members, independent contractors or Owners; and

(n) any agreement of any Seller that is necessary or useful for the effective
and efficient operation of the Business and the Purchased Assets.

Except as provided in Schedule 3.8, with respect to each such agreement: (x) the
agreement, with respect to each member of the Selling Group, is legal, valid,
binding, enforceable, free and clear of any Lien, and in full force and effect
on identical terms as set forth in the copies provided to Acquirors, following
the consummation of the transactions contemplated hereby; (y) no member of the
Selling Group nor, to the Selling Group’s Knowledge, the other party(ies)
thereto, is in breach or default, and no event has occurred, or will occur as a
result of the transactions contemplated hereby, which with notice or lapse of
time would constitute a breach or default, or permit termination, modification
or acceleration, under the agreement; and (z) no member of the Selling Group,
nor, to the Selling Group’s Knowledge, the other party(ies) thereto, have
repudiated any provision of the agreement.

3.9 Legal Proceedings, Etc. Except as provided in Schedule 3.9 of the Disclosure
Schedule, there is no claim, suit, action, proceeding, arbitration, mediation or
other dispute pending or, to Selling Group’s Knowledge, threatened affecting the
Business of any Seller or against any member of the Selling Group or affecting
any of the Purchased Assets, or which could reasonably be expected to affect the
enforceability of any provisions in this Agreement before any court,
governmental or regulatory authority or body, or any arbitral body. Neither any
member of the Selling Group nor the Purchased Assets is subject to any
outstanding order, investigation, writ, injunction or decree affecting the
Business of any Seller or any of the Purchased Assets.

3.10 Compliance with Laws. Except as set forth in Schedule 3.10, each of the
individuals and entities in the Selling Group is, and has conducted the Business
of Sellers, in compliance with all applicable Laws, including all applicable
Laws respecting Medicare and Medicaid, 42 U.S.C. § 1320a-7b(b) (the
“Anti-Kickback Statute”), 42 U.S.C. § 1395nn (the “Stark Law”), 42 U.S.C.
§ 1320a-7a(a)(5) (the “Beneficiary Inducement Law”) the Health Insurance
Portability and Accountability Act as amended by the Health Information
Technology for Economic and Clinical Health (“HITECH Act”) and the privacy and
security standards set forth at 45 C.F.R. Parts 160 and 164 (collectively
“HIPAA”), employment (including the appropriate classification of employees and
independent contractors), employment practices, terms and conditions of
employment and wages and hours (including severance and termination), civil
rights, Taxes and filing requirements of any kind, and no member of the Selling
Group has received any notice of noncompliance with or violation of any
applicable Law. No member of the Selling Group is (nor is aware that it is)
currently under investigation by any governmental agency or organization (or any
entity with legal authority to conduct an investigation on behalf of same)
regarding compliance with the statutes and regulations governing the provision
of items and services to beneficiaries of any federal or state healthcare
program, or by any commercial third-party payor in connection with the provision
of healthcare items and services to patients who are covered by such third-party
payor.

 

-20-



--------------------------------------------------------------------------------

3.11 Licenses and Permits. Schedule 3.11 of the Disclosure Schedule lists all
material governmental or other permits, licenses, approvals, certificates of
inspection, filings, franchises and other authorizations that are issued to,
held or used by any Seller, or for which any Seller has applied, in connection
with the current operation of the Business, and any limitations thereto. Each
Seller has all material governmental or other permits, licenses, approvals,
certificates of inspection, filings, franchises and other authorizations that
are necessary to own and operate the Purchased Assets and to conduct its
Business as it is presently being conducted and no Seller has received notice
alleging that any other governmental or other permits, licenses, approvals,
certificates of inspection, filings, franchises and other authorizations are
required. Each member of the Selling Group owns and will transfer to Acquirors
at the Closing all licenses and permits to the extent transferrable required for
Acquirors’ lawful use of the Purchased Assets, except to the extent that the
transfer of any license and permit violates any Law or the terms of such license
or permit and which are identified in Schedule 3.11. Each Seller shall
reasonably cooperate with Acquirors to facilitate Acquirors’ obtaining all
necessary permits and licenses in connection with the operation of the Business
effective as of the Closing Date.

3.12 Taxes. Except as set forth in Schedule 3.12:

(a) Each member of the Selling Group has filed (or had filed on their behalf)
all Tax Returns that they were required to file under applicable laws and
regulations. All such Tax Returns were correct and complete in all respects and
were prepared in compliance with all applicable laws and regulations. All Taxes
due and owing by (or with respect to the operations of) any member of the
Selling Group (whether or not shown on any Tax Return) have been paid. Adequate
amounts for unpaid Taxes of any member of the Selling Group have been reserved
and set aside for payment of such Taxes. No member of the Selling Group is the
beneficiary of any extension of time within which to file any Tax Return. No
claim has ever been made by an authority in a jurisdiction where any member of
the Selling Group did not file Tax Returns that any member of the Selling Group
is or may be subject to taxation by that jurisdiction. There are no Liens for
Taxes (other than Taxes not yet due and payable) upon any of Purchased Assets.

(b) Each Seller has withheld and paid all Taxes required to have been withheld
and paid in connection with any amounts paid or owing to any employee,
independent contractor, creditor, shareholder, member or other third party.

(c) To Selling Group’s Knowledge, no foreign, federal, state or local Tax audits
or administrative or judicial Tax proceedings are pending or being conducted
with respect to any member of the Selling Group or any consolidated, combined or
unitary group of which any Seller is or was a member. No Seller nor any
consolidated, combined or unitary group of which it was a member has received
from any foreign, federal, state or local taxing authority (including
jurisdictions where any Seller or any consolidated, combined or unitary group of
which it is a member has not filed Tax Returns) any (i) notice indicating an
intent to open an audit or other review; (ii) request for information related to
Tax matters; or (iii) notice of deficiency or proposed adjustment for any amount
of Tax proposed, asserted or assessed by any taxing authority against any Seller
or any consolidated, combined or unitary group of which it is a member.

 

-21-



--------------------------------------------------------------------------------

(d) No Seller nor any consolidated, combined or unitary group of which a Seller
is a member has waived any statute of limitations in respect of Taxes or agreed
to any extension of time with respect to a Tax assessment or deficiency.

(e) No Seller is a party to any agreement, contract, arrangement or plan that
has resulted or could result, separately or in the aggregate, in the payment of
any “excess parachute payment” within the meaning of Code § 280G (or any
corresponding provision of state, local or foreign Tax law). No Seller has been
a United States real property holding corporation within the meaning of Code
§ 897(c)(2) during the applicable period specified in Code § 897(c)(1)(A)(ii).
Each Seller and any consolidated, combined or unitary group of which it is a
member has disclosed on its federal income Tax Returns all positions taken
therein that could give rise to a substantial understatement of federal income
Tax within the meaning of Code § 6662. No Seller is a party to or bound by any
Tax allocation or sharing agreement. No Seller has been a member of an
Affiliated Group (as defined in the Code) filing a consolidated federal income
Tax Return and no Seller has any Liability for the Taxes of any other Person,
whether as a result of being a member of an Affiliated Group, a transferee,
successor, by contract, or otherwise.

(f) No Seller will be required to include any item of income in, or exclude any
item of deduction from, taxable income for any taxable period (or portion
thereof) ending after the Closing Date as a result of any:

(i) change in method of accounting for a taxable period ending on or prior to
the Closing Date;

(ii) “closing agreement” as described in Code § 7121 (or any corresponding or
similar provision of state, local or foreign income Tax law) executed on or
prior to the Closing Date;

(iii) intercompany transaction or excess loss account described in Treasury
Regulations under Code § 1502 (or any corresponding or similar provision of
state, local or foreign income Tax law);

(iv) installment sale or open transaction disposition made on or prior to the
Closing Date; or

(v) prepaid amount received on or prior to the Closing Date.

(g) No Seller has distributed stock of another Person or has had its stock
distributed by another Person in a transaction that was purported or intended to
be governed in whole or in part by Code § 355 or Code § 361.

(h) No Seller nor any consolidated, combined or unitary group of which a Seller
is a member has engaged in any “listed transaction” as defined in the Treasury
Regulations promulgated under Section 6011 of the Code.

3.13 Financial Information. Each Seller’s financial information provided by the
Selling Group to Acquirors is true, accurate, complete and consistent with past
practices of the

 

-22-



--------------------------------------------------------------------------------

each member of the Selling Group, consistently applied. In 2012, Sellers’
Business generated approximately Seventeen Thousand Eight Hundred Fifty Seven
Thousand Five Hundred Fifty Nine Dollars ($17,857,559) in annualized revenues
(excluding any electronic health record incentive payments) and approximately
Two Hundred Forty Two Thousand Nine Hundred Ten (242,910) annualized patient
encounters (including patient encounters billed under the tax i.d. numbers of
Amsterdam Nursing Home Corporation (1992) and Sephardic Nursing and
Rehabilitation Center).

3.14 Leased Real Property. The only real estate used in the operation of the
Business (other than access to Facilities free of charge to perform clinical
services) are the real properties listed in Schedule 3.14 hereto, which are
collectively referred to herein as the “Leased Real Property.” All of such
Leased Real Property is leased by a Seller pursuant to contracts described in
Schedule 3.14 hereto, a true and correct copy of each having been previously
delivered to Acquirors (the parties from whom the Leased Real Property is leased
are referred to herein as the “Landlords”), and which have not been amended,
modified or assigned (the “Real Property Leases”). With respect to the Leased
Real Property:

(a) To Selling Group’s Knowledge, the buildings, plants, improvements,
structures and fixtures on the Leased Real Property: (i) have been properly
maintained; (ii) are in good operating condition and repair, normal wear and
tear excepted; (iii) are in accordance with all applicable Laws applicable to a
Seller or the Leased Real Property, provided that any such noncompliance would
not have a Material Adverse Effect; and (iv) while in a Seller’s possession, the
Leased Real Property has not been subject to any flooding, water damage or
seepage;

(b) except as set forth on Schedule 3.14 hereto, there are no leases, subleases,
licenses, concessions or other agreements (whether written or oral) to which any
Seller is a party, that grant to any person the right to use or occupy any
portion of the Leased Real Property;

(c) except as set forth on Schedule 3.14 hereto, there are no Persons (other
than Sellers) in possession of the Leased Real Property;

(d) the Leased Real Property is supplied with utilities and other services
necessary for the conduct of the Business of Sellers and the operation of the
Facilities; and

(e) the Real Property Leases are being fully performed and are in full force and
effect and are enforceable in accordance with their terms and, to the Selling
Group’s Knowledge, the Landlords are not in breach or default, or alleged to be
in breach or default with respect thereto, and no conditions exist or events
have occurred which with the giving of notice or the passage of time or both
could give rise to a breach or default thereunder by any Seller.

3.15 Environmental.

(a) To Selling Group’s Knowledge, each Seller has complied and is currently in
compliance with all Environmental Laws, and each Seller possesses all
environmental licenses and permits necessary to operate the Business in
compliance with Environmental Law (“Licenses”) and has filed all notices or
applications required by such Licenses.

 

-23-



--------------------------------------------------------------------------------

(b) No Seller has been subject to, or received any written notice of, any
private, administrative or judicial action, or notice of any intended private,
administrative or judicial action relating to the presence or alleged presence
of hazardous materials in, under or upon any real property currently or formerly
owned, leased or used by (i) any Seller or any of its predecessors; or (ii) any
Person that has, at any time, transported, treated or disposed of hazardous
materials on behalf of any Seller or any of its predecessors; and (iii) there
are no pending or, to the Selling Group’s Knowledge, threatened actions or
proceedings (or notices of potential actions or proceedings) from any
governmental authority or any other person regarding any matter relating to any
Environmental Law.

(c) To the Selling Group’s Knowledge, there are no present and have been no past
events, conditions, circumstances, activities, practices, incidents or actions
that might be expected to interfere with or prevent continued compliance with
any Environmental Law, give rise to any legal obligation or liability or
otherwise form the basis of any claim, action, suit, proceeding, hearing or
investigation against or involving any Seller or any real property presently or
previously owned or used by any Seller or any of its predecessors or any
off-site disposal or treatment site used by any Seller or any of its
predecessors under any Environmental Law or related common law theories.

3.16 Broker Fees. There are no broker’s or finder’s fees or obligations due to
any persons engaged by any member of the Selling Group or any of their
Affiliates, employees, representatives or agents, in connection with the
transactions contemplated by this Agreement except which shall be borne by
Sellers and paid at the Closing.

3.17 Interim Conduct of Business. Since June 19, 2013, through the date hereof,
each Seller and each Owner have caused the operations of each Seller to be
carried on in the normal course of business, diligently and lawfully, and in
substantially the same manner as they previously were carried out. Since
June 19, 2013, no Seller has suffered the existence or allowed the creation of
any Liens of any nature on such Seller’s property or assets, except in the
ordinary course of business or as set forth in Schedule 3.17. No Seller has
(a) engaged in any activities or transactions which are outside the ordinary
course of business of such Seller as conducted prior to and as of June 19, 2013,
which would result in a Material Adverse Effect to the Business; or (b) altered
or taken any action to alter, such Seller’s relationships with its suppliers,
employees, independent contractors or any other relationships related to the
Business, or, with respect to PC Seller, its Facilities, patients, referral
sources or third party payors which would result in a Material Adverse Effect to
the Business.

3.18 Undisclosed Material Liabilities. As of the date of this Agreement, there
are no Liabilities of any Seller of a nature required to be reflected on a
balance sheet prepared in accordance with cash basis accounting other than
liabilities reflected in the Financial Statements, or which would not have a
Material Adverse Effect.

3.19 Certain Payments

(a) Except as set forth in Schedule 3.19, and with respect to the conduct and
operation of the Business of Sellers, no member of the Selling Group nor, to the
Selling Group’s Knowledge, any partner, manager, officer, agent or employee of
any Seller or any other person associated with or acting for or on behalf of any
Seller, has directly or indirectly (i) made any

 

-24-



--------------------------------------------------------------------------------

contribution, gift, bribe, rebate, payoff, influence payment, kickback or other
payment to any person, private or public, regardless of form, whether in money,
property or services (A) to obtain favorable treatment in securing business;
(B) to pay for favorable treatment for business secured; (C) to obtain special
concessions or for special concessions already obtained for or with respect to
any Seller; or (D) which is in violation of any legal requirements;
(ii) established or maintained any fund or asset that has not been recorded in
the books and records of Sellers; or (iii) been a party to, or the beneficiary
of, any agreement, contract, understanding or business venture (whether oral or
in writing) with any person or entity which violates the Anti-Kickback Statute
or the Stark Law, any other state, federal or local law governing the referral
of patients, any regulation promulgated pursuant to any of the foregoing, or any
court or administrative order to any of the foregoing.

(b) Except as set forth in Schedule 3.19, (i) all claims submitted by any Seller
for reimbursement to third party payors (including, but not limited to,
governmental payors) are true, complete and accurate; (ii) no claims for
recoupment of any moneys paid to any Seller have been asserted or are
outstanding from third party payors, which would have a Material Adverse Effect
on the Business; (iii) the billing practices of each Seller are in compliance
with all applicable Laws and consistent with industry standards; (iv) no billing
audits or audits by Recovery Audit Contractors, Program Integrity Contractors,
or Zone Program Integrity Contractors have occurred within three (3) years prior
to the date hereof nor are any such audits currently ongoing, noticed to any
Seller or, to the Selling Group’s Knowledge, threatened, which would have a
Material Adverse Effect on the Business; (v) no inquiries or complaints
regarding quality of medical services rendered by PC Seller have been received
by PC Seller which would have a Material Adverse Effect on the Business; and
(vi) all overpayments have been timely repaid by each Seller in accordance with
Section 1128J(d) of the Social Security Act and other applicable Law.

3.20 Designated Health Services. If PC Seller has provided any “designated
health services” as such term is defined in the Stark Law, PC Seller has at all
times operated as a “group practice” as defined in 42 C.F.R. § 411.352 and has
provided such designated health services in accordance with the “in-office
ancillary services” exception set forth at 42 C.F.R. § 411.352 or other
applicable provisions of the Stark Law.

3.21 Medical Director Agreements. All Contracts of PC Seller for medical
director services (or other similar administrative services), and all other
Contracts with any provider or supplier of healthcare items, supplies or
services (each a “Health Care Entity”) have been performed in accordance with
the requirements of the Stark Law, the Anti-Kickback Statute and other
applicable Laws, and no Owner or, to Selling Group’s Knowledge, Provider
employee of PC Seller, acting within the course or scope of his or her
employment, or any member of the Selling Group has been a party to a direct or
indirect financial relationship or has offered, paid, solicited or received,
directly or indirectly, any remuneration from a Health Care Entity except in
strict compliance with applicable requirements of the Stark Law and the
Anti-Kickback Statute.

3.22 Not Misleading. To Selling Group’s Knowledge, the representations and
warranties contained in this ARTICLE III do not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements and information contained in ARTICLE III not misleading.

 

-25-



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF ACQUIRORS

In order to induce the Selling Group to enter into this Agreement and to sell
the Purchased Assets, each of the Acquirors represents and warrants to the
Selling Group all of the matters set forth in this ARTICLE IV; any exceptions to
such representations and warranties shall be set forth in a Disclosure Schedules
specifying in each case to which section of ARTICLE IV such exceptions apply.

4.1 Organization of Acquirors. Buyer is a corporation duly organized, validly
existing and in good standing under the Laws of its state of formation and state
of operations and has all requisite power and authority to own, lease and
operate its properties and to carry on its business as now being conducted. PC
Buyer is a professional medical corporation duly organized, validly existing and
in good standing under the Laws of its state of formation and state of
operations and has all requisite power and authority to own, lease and operate
its properties and to carry on its business as now being conducted.

4.2 Authority Relative to this Agreement. Each of the Acquirors has all
requisite power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby have
been duly and validly authorized by each Acquiror, and no other proceedings on
the part of Acquirors are necessary to authorize this Agreement or to consummate
the transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by Acquirors and constitutes a valid and binding
agreement of each Acquiror, enforceable against Acquirors in accordance with its
terms, except as such agreement may be limited by the availability of equitable
remedies or by bankruptcy, insolvency or other Laws affecting the enforcement of
creditors’ rights.

4.3 No Violation. Neither the execution and delivery of this Agreement by
Acquirors nor the consummation of the transactions contemplated hereby will
(i) conflict with or result in any breach of any provision of the Articles of
Incorporation, Bylaws or other similar governing documents of Acquirors; (ii) to
Acquirors’ Knowledge, conflict with, result in any material breach of any
provision of, or constitute a default or permit any Person to terminate,
accelerate the performance required by, or accelerate the maturity of, any
indebtedness or other obligation relating to any of Acquirors under any contract
or agreement of any kind to which any of the foregoing is a party or to which
any Acquiror is subject; or (iii) to Acquirors’ Knowledge, violate or conflict
with any Law to which any Acquiror or any of its properties is subject.

4.4 Legal Proceedings, Etc. There is no claim, suit, action, proceeding,
arbitration, mediation or other dispute pending or, to Acquirors’ Knowledge,
threatened, which could reasonably be expected to affect the enforceability of
any provision in this Agreement before any court, governmental authority or any
arbitral body.

4.5 Broker Fees. The Selling Group shall not be responsible for any broker’s or
finder’s fees or obligations due to any persons engaged by Acquirors, or any of
their affiliates, employees, representatives or agents in connection with the
transactions contemplated by this Agreement.

 

-26-



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS OF THE PARTIES

5.1 Further Assurances. Subject to the terms and conditions of this Agreement,
each of the parties agrees to use its commercially reasonable efforts at its own
expense (unless otherwise provided in this Agreement) to take, or cause to be
taken, all action and to do, or cause to be done, all things reasonably
necessary, proper or advisable under applicable Laws to consummate and make
effective the transactions contemplated by this Agreement. For at least six
(6) months following the Closing, each Seller and each Owner shall, during
normal business hours, cooperate with Acquirors and assist Acquirors as
reasonably requested by Acquirors in the transition of the Business to Acquirors
on an as-needed basis, including answering questions, facilitating the
employment of those of Sellers’ employees and/or independent contractors which
Acquirors choose to employ subsequent to Closing, facilitating prompt
collections of its accounts receivable, introducing Acquirors to the medical
community and Sellers’ suppliers and service providers, and such other actions
as Acquirors may reasonably request. For at least six (6) months following the
Closing, if further action is necessary or desirable to carry out the purposes
of this Agreement, each of the parties, as applicable, shall take all
commercially reasonable action as may reasonably be requested by the other
party.

5.2 Employment.

(a) At or prior to the Closing, each Seller shall serve notice of assignment of
employment agreement (provided that the terms of such employment agreements and
assignments are reasonably acceptable to Buyer and/or PC Buyer) to Buyer or PC
Buyer, as applicable, to its Providers, employees and/or independent contractors
who will work for Buyer, PC Buyer or their Affiliate after the Closing, and a
notice of termination to its employees and/or independent contractors who will
not work for Buyer, PC Buyer or their Affiliate after the Closing, and each
Seller shall be responsible for any obligations or payments to such Providers,
employers and/or independent contractors related to or arising from their
employment or service prior to the Closing.

(b) At or prior to the Closing, each Seller and Owner shall use their best
efforts to assist Buyer, PC Buyer, or an Affiliate of an Acquiror, as
applicable, in entering into new employment agreements with certain of Sellers’
Providers, employees and/or independent contractors who will work for Buyer, PC
Buyer, or an Affiliate of an Acquiror after the Closing, and each Seller shall
be responsible for any obligation or payments to such Providers, employees,
and/or independent contractors related to or arising from their employment or
service prior to the Closing.

(c) PC Buyer shall not refuse without Cause to accept the assignment of an
employment agreement or enter into an employment agreement with any of PC
Seller’s Providers who are willing to accept employment by PC Buyer on terms
reasonably acceptable to PC Buyer. For purposes of this Section 5.2 and
Section 2.1(e), “Cause” shall be defined as the following:

(i) The Provider has failed to meet all the requirements of the New State Board
of Medicine, New York State Board of Nursing, New York State Department of
Education, or any other appropriate New York state authority, as applicable;

 

-27-



--------------------------------------------------------------------------------

(ii) The Provider has a restricted license to practice his/her profession, or
has been sanctioned or placed on probation by a New York state authority;

(iii) The Provider has been sanctioned by or is in a Corrective Action Plan with
Medicare, Medicaid, or any other governmental healthcare program;

(iv) The Provider is currently indicted or has been convicted of, or pleaded
guilty or no contest to, a felony or crime involving moral turpitude;

(v) Any substantiated reason or cause which adversely affects the ability of the
Provider to perform service on behalf of PC Buyer to a substantial degree,
including without limitation, alcohol, drug or substance abuse, conduct
endangering the health or safety of patients, or mental incompetence or
deficiency;

(vi) For nurse practitioner Providers, the Provider is not actively certified
through a recognized national board; or

(vii) The Provider has failed to meet the routine screening, verification of
work history, or criminal background check requirements of PC Buyer’s
pre-employment risk review process.

(d) Acquirors agree that effective upon the Closing, (i) PC Buyer shall accept
assignment, on terms acceptable to PC Buyer, of the employment agreements or
make commercially reasonably efforts to enter into new employment agreements, as
applicable, with PC Seller’s employed or contracted Providers meeting the
employment criteria of PC Buyer in accordance with this Agreement (so that no
lapse shall occur between the Closing Date and the effective date of the
contract with PC Buyer) (the “Transferred Providers”) and (ii) Buyer shall
accept assignment, on terms acceptable to Buyer, of the employment agreements
with Management Seller’s employed or contracted employees meeting the employment
criteria of Buyer in accordance with this Agreement (so that no lapse shall
occur between the Closing Date and the effective date of the contract with
Buyer) (the “Transferred Management Employees”). Effective as of the first day
of the month following the Closing, Acquirors shall establish or make available,
through itself or an Affiliate, to all of the Transferred Providers and
Transferred Management Employees, employee benefit plans (collectively
“Acquirors’ Employee Plans”), in accordance with and subject to such Acquirors’
Employee Plans and the policies and procedures of Acquirors or their Affiliates.
For purposes of eligibility to participate and vesting in the Acquirors’
Employee Plans provided by Acquirors to such Transferred Providers and
Transferred Management Employees (other than Acquirors’ Employee Stock Purchase
Plan), but not benefit accrual, Acquirors shall provide that the Transferred
Providers and Transferred Management Employees will be credited with their years
of service with Sellers and any predecessors thereof. Subject to the terms of
the relevant Employee Benefit Plan, the eligibility of any Transferred Providers
and Transferred Management Employees to participate in any welfare benefit plan
or program of Acquirors or their Affiliates shall not be subject to any
exclusions for any pre-existing conditions or length of hire restrictions if
such individual has met the participation requirements of similar benefit plans
and programs of Sellers. In addition, an Acquiror or an Affiliate of Acquirors
shall enter into employment relationships with Administrative Personnel whom
Acquirors deem necessary to operate the Business post-Closing and who meet the
employment criteria of Acquirors.

 

-28-



--------------------------------------------------------------------------------

(e) Sellers shall be liable for all employee or contractor accrued compensation
or bonus payments, payments that may be required to be made under any
termination, severance or similar plan, policy, arrangement or Employee Benefit
Plans of any Seller, or the termination of the employment of any officer or
employee or independent contractor of any Seller, as a result of the
transactions contemplated herein. PC Seller shall be responsible for the payment
of any Provider stay-related, transition, or signing bonuses, severance
payments, or bonus guarantees in excess of the Provider’s current salary with PC
Seller, or any other incentives related specifically to the transactions
contemplated by this Agreement. Any such bonus or incentive payment shall
require the prior written notice to Acquirors. All such bonus and incentive
payments are set forth in Schedule 5.2(e).

(f) This Section 5.2 shall be binding upon and inure solely to the benefit of
each of the parties, and nothing in this Section 5.2, express or implied, shall
confer upon any other Person any rights or remedies of any nature whatsoever
under or by reason of this Section 5.2. Nothing contained herein, express or
implied, shall be construed to establish, amend or modify any benefit plan,
program, agreement or arrangement. The parties acknowledge and agree that the
terms set forth in this Section 5.2 shall not create any right in any
Transferred Providers and Transferred Management Employees or any other Person
to any continued employment with Acquirors or its Affiliates or compensation,
benefits or other terms and conditions of employment any nature or kind
whatsoever.

5.3 Use of Purchased Assets. From and after the Closing, Sellers shall not use,
and acknowledge that they will have no right or license to use, the Purchased
Assets in any manner; provided, however, Sellers may continue to use the names
“Park Avenue Medical Associates, P.C.” and “Park Avenue Health Care Management,
LLC” in connection with the collection of Sellers’ accounts receivable, as set
forth on Schedule 1.1. Notwithstanding the foregoing, each Seller shall, at its
own expense and within thirty (30) days after Closing, cause the names “Park
Avenue Medical Associates, P.C.” and “Park Avenue Health Care Management, LLC”
to be deleted from all signs, stationery, websites, advertising and other
embodiments pertaining to the Business of such Seller, and each Seller shall
have removed any reference to the Business or the Purchased Assets from any and
all websites and marketing materials and all websites of Sellers shall have been
redirected to a website designated in writing (which may be via electronic
transmission) by Acquirors. In no event shall any Seller use the names “Park
Avenue Medical Associates, P.C.” or “Park Avenue Health Care Management, LLC” or
any other name in a manner adverse to Acquirors or their Affiliates.

5.4 Further Proceeds. Each Seller shall pay, upon receipt, to Acquirors any
payments such Seller may receive from third parties in respect of the operation
of any Acquired Assets subsequent to the Closing and any payments against
accounts receivable of Acquirors arising subsequent to the Closing or in
connection with any services to be provided subsequent to the Closing which come
into possession of such Seller. PC Seller shall pay, upon receipt, to PC Buyer
any payments PC Seller may receive from third parties in respect of the
operation of any PC Acquired Assets subsequent to the Closing Date and any
payments against accounts receivable of PC Buyer arising subsequent to the
Closing Date which come into the possession of PC Seller. Acquirors shall pay,
upon receipt, to each Seller, as applicable, any payments Acquirors may receive
from third parties in respect of the operation of any other Purchased Assets
prior to the Closing Date and any payments against accounts receivable of any
Seller arising prior to the Closing Date (other than advances arising prior to
the Closing Date in connection with services to be provided subsequent to the
Closing Date).

 

-29-



--------------------------------------------------------------------------------

5.5 Audit; Access To Financial Information. Subsequent to the Closing, each
member of the Selling Group shall take or cause to be taken all action
reasonably necessary upon notice during normal business hours at Acquirors’ sole
cost and expense to allow Acquirors’ accountants, employees and other
representatives access to Sellers’ facilities, books, records and personnel in
order that Acquirors may have full opportunity to make such inquiry as is
necessary for the conduct and completion of a certified audit of Sellers’
financial position, results of operation and cash flows (“Financial Statements”)
by the public accounting firm of Ernst & Young. Each member of the Selling Group
agrees and acknowledges that Acquirors have the right to include the Financial
Statements in any filings or disclosures requested or required by any financial
institution, stock market or exchange, contract or by Law (collectively
“Filings”) and agree to execute any consents required in connection with any
such Filings.

5.6 Notice of Developments. Prior to the Closing, each party to this Agreement
shall give prompt written notice to each other parties of any act or omission
causing a material breach of any of its representations and warranties in
ARTICLE III or ARTICLE IV, as applicable. No disclosure by any such party
pursuant to this Section 5.6, however, shall be deemed to amend or supplement
any disclosure the purpose of which is to limit the scope of or to prevent or
cure any misrepresentation or breach of warranty, covenant or any provision of
this Agreement.

5.7 Public Announcements. Prior to the Closing, no party will issue or make any,
press release or report to the public with respect to this Agreement or the
detailed financial transactions contemplated hereby without the prior consent of
the other parties; provided, however, that Acquirors shall be permitted to issue
one press release prior to Closing, provided Selling Group consents to such
press release, such consent not to be unreasonably withheld or delayed. If any
party is unable to obtain the approval of its public press release, report or
statement from the other parties and such report, statement or release is, in
the opinion of legal counsel to such party, required by Law in order to
discharge such party’s disclosure obligations, then such party may make or issue
the legally required report, statement or release on prior notice and shall
promptly furnish the other party with a copy thereof.

5.8 Prior Acts Coverage. Prior to the Closing, PC Seller shall use best efforts
to obtain the malpractice polices and loss run reports for the Transferred
Providers, including those insured by “slotted” policies. After review by
Acquirors of the policies and reports submitted by PC Seller, PC Buyer shall
have the right to require, after consultation with Selling Group, the
Transferred Provider in question to (a) change insurance carriers (if not
insured by an admitted carrier in the State of New York), (b) obtain prior acts
coverage to the extent that the Transferred Provider in question does not have
coverage for a period of time at least as long as the statute of limitations for
medical malpractice in the State of New York for an adult patient, or (c) obtain
increased medical malpractice coverage with limits up to One Million Three
Hundred Thousand Dollars ($1,300,000) per occurrence and Three Million Nine
Hundred Thousand Dollars ($3,900,000) in the annual aggregate, as applicable. In
the event Acquirors determine in good faith that either of the foregoing options
is not commercially reasonable, Acquirors shall have the right, upon
consultation with Selling Group, to terminate the employment of the Transferred
Provider in question. The foregoing obligations of Selling Group and the costs
associated with actions taken under subsections (a), (b), and (c) herein, shall
hereinafter be defined as “Selling

 

-30-



--------------------------------------------------------------------------------

Group’s Prior Acts Liabilities”. To the extent permitted by such individual
based policy(ies), each Provider shall appoint PC Buyer, or an employee of PC
Buyer or an Affiliate of PC Buyer, as his or her program administrator.

5.9 Noncompetition and Nonsolicitation Provisions. Each Seller agrees, as
permitted by applicable law, that it will transfer, convey, assign and deliver
to Acquirors all of the rights to enforce any remaining term of the
noncompetition and nonsolicitation provisions of any agreement with any
Provider, employee or independent contractor who does not enter into an
employment agreement with or whose employment agreement is not assigned to
Buyer, PC Buyer or their Affiliate at the Closing to the extent transferable.

5.10 COBRA. On and after the Closing Date, each Seller shall be responsible for
(a) complying with all notice requirements of COBRA, and (b) providing COBRA
continuation coverage to all “M&A qualified beneficiaries,” as that term is
defined by Treasury Regulations § 54.4980B-9, Q&A-4, with respect to the
transactions contemplated by this Agreement for at least the maximum period that
continuation coverage may be available to the M&A qualified beneficiaries
(including any second qualifying events experienced by the M&A qualified
beneficiaries) under COBRA.

5.11 Kickbacks and Referrals.

(a) Notwithstanding anything that may be explicitly or implicitly suggested to
the contrary in this Agreement, the parties shall not do any act prohibited by
Section 1128B(b) of the Social Security Act. Without limiting the generality of
the foregoing, neither any Seller nor any Owner shall have any duty whatsoever
to refer any individual, or arrange for any individual to be referred, or
recommend that any individual be referred, to PC Buyer for the furnishing or
arranging for the furnishing of any item or service that may be paid for, in
whole or in part, by a Governmental Payment (as defined below). No part of the
consideration under this Agreement is in any way intended or offered to produce
or accomplish any transaction or relationship that is prohibited by state or
federal law and such an intention is vigorously disclaimed by all parties. For
purposes hereof, a “Governmental Payment” shall mean any payment, in whole or in
part, that is made under Title XVIII of the Social Security Act (commonly known
as Medicare) or under a State health care program under the Social Security Act
(including Medicaid (Title XIX) and Titles V and XX).

(b) The parties shall comply with the Stark Law and its implementing
regulations. As long as either any Seller or any Owner is considered to have a
“financial relationship” (as defined in 42 U.S.C. § 1395nn) with PC Buyer, then
neither any Seller nor any Owner shall make any referral to PC Buyer for the
furnishing of “designated health services” (as defined in 42 U.S.C. § 1395nn)
for which payment otherwise could be made under Title XVIII of the Social
Security Act (Medicare) or, to the extent applicable as described in 42 U.S.C.
§ 1396, Title XIX of the Social Security Act (Medicaid), unless an applicable
exception is met.

(c) In the event that any Seller or any Owner obtains an ownership interest or
equity interest in an Acquiror or any of its Affiliates or any entity that an
Acquiror or any of its Affiliates has a direct or indirect financial interest in
and is in a position to refer any “designated health services” (as defined in 42
U.S.C. § 1395nn) from an entity in which any Seller or any Owner (or a member of
his or her immediate family) has a financial interest to such entity, such

 

-31-



--------------------------------------------------------------------------------

referral shall not be made without the prior disclosure to and approval of
Acquirors. The ownership of a publicly traded security or mutual fund (as
defined in 42 U.S.C. § 1395nn(c)) shall not be deemed an ownership or financial
interest if such ownership qualifies for an exception under the Anti-Kickback
Statute and/or the Stark Law. No payment shall be made to any Seller or any
Owner that is intended to induce or that shall require the recommendation or
referral of any patient, directly or indirectly, to any entity owned by any
Acquiror or any Affiliate of an Acquiror and further, is determined in any
manner that takes into account the volume or value of business generated between
the parties.

5.12 Operation of the Business until Closing. From the date of this Agreement
through the Closing Date, each Seller agrees to operate the Business in the
normal course of business diligently, in compliance with all applicable Laws,
and in substantially the same manner as the Business has been carried out
through the date of this Agreement. From the date of this Agreement through the
Closing Date, each Seller shall not sell or allow the creation of any Liens on
the Purchased Assets, except as set forth in Schedule 3.17. Each Seller shall
not (a) engage in any activities or transactions which are outside the ordinary
course of business of such Seller as conducted prior to and as of the date of
this Agreement; (b) alter or take any action to alter its relationships with its
suppliers, employees, independent contractors, Facilities, patients, referral
sources or third party payors in such a way as to have a Material Adverse
Effect, (c) amend its organizational documents; (d) issue any additional equity
securities or grant any option, warrant or right to acquire any equity
securities or issue any security convertible into or exchangeable for such
securities or alter in any way any of its outstanding equity securities or make
any change in outstanding equity securities or its capitalization, whether by
reason of a reclassification, recapitalization, stock split or combination,
exchange or readjustment of shares, dividend or otherwise; (e) fail to keep in
full force and effect insurance policies comparable in amount and scope to
coverage maintained as of the date hereof; (f) take any other willful and
knowing action that would result in a material breach of any representations and
warranties made by any Seller or any Owner in this Agreement; (g) settle,
release or forgive any claim or litigation or waive any right thereto; (h) enter
into any transaction material to the Business, except in the ordinary course of
business consistent with past practice; (h) increase the compensation or fringe
benefits (including, but not limited to, vacation or paid time off entitlement)
of any present or former director, officer, employee, individual consultant or
independent contractor of any Seller, (i) grant any severance, bonus, change of
control or termination payment to any present or former director, officer,
employee, individual consultant or independent contractor of any Seller,
(j) establish, adopt, enter into, amend or terminate any Employee Benefit Plan
or any plan, agreement, program, policy, trust, fund or other arrangement that
would be a Employee Benefit Plan if it were in existence as of the date of this
Agreement, (k) grant any equity or equity-based awards, (l) forgive or discharge
in whole or in part any outstanding loans or advances to any present or former
director, officer, employee, individual consultant or independent contractor of
any Seller, or (m) agree, whether in writing or otherwise, to do any of the
foregoing set forth in clauses (a) through (m).

5.13 No Solicitation of Alternate Transaction. Between the date of this
Agreement and the Closing Date, Sellers shall not, and shall ensure that, their
respective directors, members, officers, partners, employees, independent
contractors, consultants, counsel, accountants, investment advisors and other
representatives and agents shall not, directly or indirectly, solicit offers
from, negotiate with, provide any nonpublic information to, enter into any
agreement with,

 

-32-



--------------------------------------------------------------------------------

or in any manner encourage, accept or consider any proposal of, any third party
relating to the acquisition of any Seller, any of their assets (except in the
ordinary course of business) or Business, in whole or in part, whether through a
tender offer (including a self-tender offer), exchange offer, merger,
consolidation, sale of substantial assets or of a significant amount of assets,
sale of securities, acquisition of any of a Seller’s securities, liquidation,
dissolution or similar transaction involving any Seller (each, a “Prohibited
Transaction”). Sellers shall promptly inform Acquirors of any such inquiry, the
name of the third party making such inquiry and the terms of any proposal. In
the event any Seller enters into a Prohibited Transaction, such Seller shall
reimburse Acquirors for all of its costs and expenses related to the
transactions contemplated by this Agreement, without limiting the other rights
of Acquirors under any Law.

5.14 Corporate Integrity Agreement Implementation; Dismissal/Settlement of State
Claims. Sellers shall cooperate fully with Acquirors in implementing and
complying with the Corporate Integrity Agreement pursuant to the Corporate
Integrity Agreement Compliance Plan and in carrying out any ongoing obligations
under Confidential Settlement Agreement and General Release of Claims, dated
July 8, 2013 by and between Sellers and their Affiliates and Zachary Wolfson,
and the Stipulation and Order of Settlement and Dismissal by and among the State
of New York, Sellers and their Affiliates, and relator Zachary Wolfson.

5.15 Post-Closing Operations of Acquirors. Selling Group acknowledges that,
after the Closing, the Purchased Assets will be the sole and exclusive property
of Acquirors. However, inasmuch as certain decisions that will be made by
Acquirors can have a direct and material effect on the Earnout Payment and
Supplemental Earnout Payment, Acquirors agree to use their commercially
reasonable efforts not to take actions that would materially and negatively
affect the Earnout Payment and Supplemental Earnout Payment and will not make
any such decisions unless in their reasonable best judgment, after meaningful
consultation with Sellers, such decisions are necessary in the context of the
overall business objectives of the Acquirors and their Affiliates. Further,
after the Closing, Acquirors agree to make best efforts to implement an
electronic health records (“EHR”) system or program in the Business and shall
not unreasonably delay such implementation; provided, however, that Selling
Group acknowledges and agrees that Acquirors shall not be liable to Selling
Group for failure to implement or any delay in implementation of an EHR system
or program, or to any liability related to the earning of any federal incentive
payments related to the implementation of such EHR system.

5.16 Custodian of Records. From and after Closing, PC Seller shall remain as
custodian of medical records of PC Seller, including all medical records related
to the Business prior to the Closing. PC Buyer shall not assume any
responsibility, and shall not be liable, to any third party related to Seller’s
medical records or protected health information. PC Buyer may examine, and at
its expense, make copies of medical records as necessary in connection with the
provision of medical services after the Closing. PC Seller shall provide PC
Buyer with reasonable access to such medical records during normal business
hours, upon reasonable advance notice, to examine and make copies of the medical
records, as necessary, to conduct the Business after Closing. PC Seller’s
medical records, including all medical records related to the Business prior to
Closing, shall be Excluded Assets (as defined in Section 1.2).

 

-33-



--------------------------------------------------------------------------------

ARTICLE VI

SURVIVAL; INDEMNIFICATION

6.1 Survival. All representations and warranties of Acquirors and each of the
entities and individuals in the Selling Group contained in this Agreement shall
survive the Closing and shall remain in full force and effect for the longer of
any applicable statute of limitations or a period of two (2) years after the
Closing; provided, however, that the representations and warranties set forth in
Sections 3.1 (Organization), 3.2 (Authority Relative to this Agreement), 3.3 (No
Violation), 3.4 (Purchased Assets), 3.7 (ERISA; Benefit Plans), 3.10 (Compliance
with Laws), 3.12 (Taxes), 3.16 (Broker Fees), 3.19 (Certain Payments), 3.20
(Designated Health Services), 4.1 (Organization of Acquirors), 4.2 (Authority
Relative to this Agreement), 4.3 (No Violation) and 4.5 (Broker Fees)
(collectively, the “Fundamental Representations”) shall survive the Closing and
shall remain in full force and effect until the expiration of the applicable
statute of limitations. Notwithstanding any right of any party to investigate
fully the affairs of another party, and notwithstanding any knowledge of facts
determined or determinable by any party pursuant to such investigation or right
of investigation, each party has the right to rely fully upon the
representations, warranties, covenants, agreements of any other party contained
in this Agreement or in any certificate or other document delivered pursuant to
or in connection with the transactions contemplated by this Agreement. Covenants
of Acquirors and each of the entities and individuals in the Selling Group that
contemplate or may involve actions to be taken or obligations in effect after
the Closing shall survive the Closing in accordance with their terms, or if no
term is specified, for two (2) years following the Closing. Any claims for
indemnification under this Section 6.1 must be made, if at all, within the
applicable survival period set forth in this Section 6.1.

6.2 Indemnification. From and after the Closing, the parties to this Agreement
shall indemnify each other as set forth below.

(a) Each Seller and each Owner shall, jointly and severally, indemnify, defend
and hold harmless each of the Acquirors and each of Acquirors’ respective
shareholders, officers, directors, employees, agents and affiliates (the
“Acquiror Indemnitees”), from and against any and all losses, damages,
Liabilities and claims (“Losses”) arising out of, based upon, or resulting from
any or all of (i) the Excluded Assets; (ii) the Excluded Liabilities; (iii) any
action, claim or proceeding, whether brought or threatened, by any future,
current or former equity owner of any Seller or beneficiary of any Owner or any
relative or Affiliate of any such future, current or former equity owner of any
Seller or beneficiary of any Owner; (iv) any Liability, other than the Assumed
Liabilities, of any member of the Selling Group (including any Liability of any
Acquiror under any bulk transfer law, any common law or other legal doctrine of
de facto merger or successor liability, or otherwise by operation of Law) and
any Liability for Taxes of any member of the Selling Group; (v) any inaccuracy
as of the Closing, or at any time thereafter during the applicable survival
period as specified in Section 6.1, of any representation or warranty of any
Seller which is contained in this Agreement or any document contemplated to be
delivered in connection with or pursuant to this Agreement, including the
Noncompetition Agreements; (vi) any Liability of any Seller in connection with
ERISA or Employee Benefit Plans; (vii) other than the Assumed Liabilities, any
Liability of any Seller related to employees or independent contractors of such
Seller, including workers’ compensation claims, severance payments, claims
related to ownership, or compensation accrued prior to the Closing; (viii) any

 

-34-



--------------------------------------------------------------------------------

breach or nonfulfillment by any member of the Selling Group of any of its, his,
her or their covenants, agreements or other obligations contained in or made
pursuant to this Agreement or any agreement contemplated to be delivered in
connection with or pursuant to this Agreement, including the Noncompetition
Agreements; (ix) any Liability of any member of the Selling Group for a
brokerage fee, commission or finder’s fee in connection with the transaction
contemplated by this Agreement resulting from a breach of Section 3.16 hereof;
(x) any Liability arising from the collection of the accounts receivables of any
Seller; (xi) any Liability arising from or relating to any Seller’s or any
Owner’s participation in a governmental or other healthcare program which is or
may be asserted before or after the Closing including but not limited to audits,
investigations, reviews, overpayments, damages, fines, penalties, costs of
investigations, necessary audits and any prospective compliance obligations
imposed on any Acquiror including any claims of successor liability resulting
from any Seller’s or any Owner’s operation of the Business prior to the Closing;
(xii) any Liability arising from or relating to any Liens, loans or other forms
of indebtedness of any member of the Selling Group; (xiii) any Liability arising
from or relating to the negotiation or execution of the Corporate Integrity
Agreement, or any Liability arising from or relating to the Corporate Integrity
Agreement prior to the Closing, including the implementation thereof prior to
the Closing; (xiv) any Liability arising from or relating to Confidential
Settlement Agreement and General Release of Claims, dated July 8, 2013 by and
between Sellers and their Affiliates and Zachary Wolfson; (xv) any Liability
arising from or relating to the Stipulation and Order of Settlement and
Dismissal by and among the State of New York, Sellers and their Affiliates, and
relator Zachary Wolfson; (xvi) any Liability arising from or relating to any
negotiations or discussions between and among any Seller and/or any Owner and
potential target entities for acquisition, unless such action was conducted
directly by Acquirors, including any discussions or negotiation prior to the
Closing between any Seller and/or any Owner and RG Psychological Services, P.C.;
(xvii) any Liability arising from or relating to the operation of the Business
prior to the Closing, including any malpractice claims arising from or related
to professional services rendered prior to the Closing, (xvii) any Liability
arising from or relating to Selling Group’s Prior Acts Liabilities and
(xviii) any Liability arising from or relating to the allocation and
distribution of the Purchase Price among the Selling Group. Sellers and Owners
shall reimburse Acquirors for any and all fees, costs and expenses of any kind
related to any Losses (including any and all Legal Expenses (as defined below))
and, for purposes hereof, such fees, costs and expenses shall be deemed to be
Losses. “Legal Expenses” of a person shall mean any and all fees, costs and
expenses of any kind reasonably incurred by such person, including reasonable
legal fees incurred in defending against any threatened or asserted claim.

(b) Acquirors shall, jointly and severally, indemnify, defend and hold harmless
each individual and entity in the Selling Group and each such individual and
entity’s respective members, officers, directors, employees, agents and
affiliates from and against any and all Losses arising out of, based upon or
resulting from (i) any inaccuracy as of the Closing, or at any time thereafter
during the applicable survival period as specified in Section 6.1, of any
representation or warranty of any Acquiror which is contained in this Agreement
or any document delivered in connection with or pursuant to this Agreement,
including the Noncompetition Agreements; (ii) any breach or nonfulfillment by
any Acquirors of any of its covenants, agreements or other obligations contained
in or made pursuant to this Agreement; (iii) any Liability arising after the
Closing in connection with the use or operation of the Purchased Assets after
the Closing, or other conduct of the Business, by Acquirors subsequent to

 

-35-



--------------------------------------------------------------------------------

the Closing; and (iv) any Assumed Liability. Acquirors shall reimburse Sellers
for any and all fees, costs and expenses of any kind related to any Losses
(including, without limitation, any and all Legal Expenses) and, for purposes
hereof, such fees, costs and expenses shall be deemed to be Losses.

(c) Promptly after receipt by any Person entitled to indemnification under this
Section 6.2 (an “Indemnified Party”) of notice of the commencement of any action
by a third party in respect of which the Indemnified Party will seek
indemnification hereunder, or knowledge of an Indemnified Party of any basis for
a claim for indemnification hereunder not involving a third party claim (and in
no event more than sixty (60) days after receipt of such notice or the discovery
of facts giving rise to such knowledge), the Indemnified Party shall notify each
Person that is obligated to provide such indemnification (an “Indemnifying
Party”) thereof in writing; provided, however, that any failure to so notify the
Indemnifying Party shall not relieve it from any Liability that it may have to
the Indemnified Party other than to the extent the Indemnifying Party is
prejudiced thereby. With respect to a claim for indemnification involving an
action brought by a third party and as to which the Indemnifying Party has
acknowledged in writing its responsibility to provide indemnification pursuant
to this Section 6.2, the Indemnifying Party shall be entitled to control the
defense of such action with counsel reasonably satisfactory to the Indemnified
Party; provided, however, that the Indemnifying Party shall actively and
diligently pursue such defense on behalf of Indemnified Party, the Indemnified
Party shall be entitled to participate in the defense of such claim and to
employ its own counsel at its own expense to assist in the handling of such
claim. The Indemnifying Party shall obtain the prior written approval of the
Indemnified Party before entering into any settlement of such claim or ceasing
to defend against such claim (with such approval not to be unreasonably
withheld); and no Indemnifying Party shall consent to the entry of any judgment
or enter into any settlement that does not include as an unconditional term
thereof the giving by each claimant or plaintiff to each Indemnified Party of a
release from all Liability in respect of such claim. If the Indemnifying Party
does not assume control of defense of such action as provided in this
Section 6.2, the Indemnified Party shall have the right to defend such action in
such manner as it may deem appropriate at the cost and expense of the
Indemnifying Party, and the Indemnifying Party will reimburse the Indemnified
Party therefor in accordance with this Section 6.2.

(d) In the event the Indemnified Party should have a claim against the
Indemnifying Party hereunder which does not involve a claim or demand being
asserted against or sought to be collected by a third party, the Indemnified
Party shall with reasonable promptness send a notice of such claim the
Indemnifying Party. If the Indemnifying Party does not notify the Indemnified
Party within thirty (30) days after receipt of the notice that that the
Indemnifying Party disputes such claim, the amount of such claim shall be
conclusively deemed a liability of the Indemnifying Party hereunder. If the
Indemnifying Party does notify the Indemnified Party in writing that it disputes
such claim within such thirty (30) day period, the Indemnified Party shall be
free to pursue such remedies as may be available to the Indemnified Party on the
terms and subject to the provisions of this Agreement.

(e) In the event that the Indemnifying Party shall be obligated to indemnify the
Indemnified Party pursuant to this Section 6.2, the Indemnifying Party shall,
upon payment of such indemnity in full, be subrogated to all rights of the
Indemnified Party with respect to the claims to which such indemnification
relates.

 

-36-



--------------------------------------------------------------------------------

6.3 Limitation on Liability.

(a) Basket. The obligation of Sellers and Owners to indemnify the Acquiror
Indemnitees under Section 6.2(a)(v) will only arise once the aggregate of such
Losses incurred by the party seeking indemnification exceeds One Hundred Fifty
Thousand Dollars ($150,000) (the “Basket Amount”). If the Basket Amount is met,
the Indemnifying Party shall thereafter indemnify against and compensate and
reimburse for the amount of Losses in excess of the initial Fifty Thousand
Dollars ($50,000) incurred by the party seeking indemnification.

(b) Cap. The aggregate liability or obligation of Sellers and Owners to
indemnify the Acquiror Indemnitees under Section 6.2(a)(v) shall not, in the
aggregate, exceed Five Million Dollars ($5,000,000) (the “Cap”).

(c) Notwithstanding the foregoing, in no event shall Section 6.3(a) or
Section 6.3(b) apply to any Losses suffered or incurred by Acquirors as a
result, directly or indirectly, of any of the following: (i) any breach of the
Fundamental Representations; (ii) Sellers’ willful and/or intentional
misrepresentation or fraud; or (iii) any Excluded Liability.

6.4 Effect of Investigation; Waiver. An Indemnified Party’s right to
indemnification or other remedies based upon the representations, warranties,
covenants and agreements of the Indemnifying Party will not be affected by any
investigation or knowledge of the Indemnified Party or any waiver by the
Indemnified Party of any condition based on the accuracy of any representation
or warranty or compliance with any covenant or agreement. Such representations
and warranties and covenants and agreements shall not be affected or deemed
waived by reason of the fact that the Indemnified Party knew or should have
known that any representation or warranty might be inaccurate or that the
Indemnifying Party failed to comply with any agreement or covenant. Any
investigation by such party shall be for its own protection only and shall not
affect or impair any right or remedy hereunder.

6.5 Set-Off Right. An indemnification claim to recover Losses by set off from
amounts otherwise payable by Acquirors pursuant to this Agreement shall be
subject to the provisions of this Section 6.5. The Indemnified Party shall
provide written notice to the Sellers, specifying in reasonable detail the basis
for a claim of set-off. Sellers shall have thirty (30) days from delivery of
notice to respond to such notice (the “Response Period”). If Sellers consent in
writing to the set-off or fail to respond during the Response Period, the
applicable Acquiror may set off any amount to which such Acquiror may be
entitled under this ARTICLE VI against amounts otherwise payable by such
Acquiror pursuant to this Agreement and shall remit such amount to the
Indemnified Party. If Sellers provide written notice to the Indemnified Party
disputing the proposed set-off, the parties shall attempt in good faith to
resolve the dispute related to the set-off. Neither the exercise of, nor the
failure to exercise, such right of set off will constitute an election of
remedies nor limit in any manner the enforcement of any other available
remedies. The exercise of the right of set-off by Acquirors in accordance with
this Section 6.5 will not constitute a breach of this Agreement or any other
agreement or instrument contemplated by this Agreement. In the event the parties
fail to agree on the proposed set-off, either party shall have the right to
submit the dispute to arbitration pursuant to Section 8.15 herein.

 

-37-



--------------------------------------------------------------------------------

ARTICLE VII

TERMINATION AND ABANDONMENT

7.1 Termination. This Agreement may be terminated and the transactions
contemplated herein may be abandoned at any time prior to the Closing only:

(a) by mutual consent of Acquirors, on the one hand, and Sellers, on the other
hand;

(b) by Sellers if any of the conditions specified in Section 2.2 hereof have not
been met or waived by Sellers at such time as such condition can no longer be
satisfied;

(c) by Acquirors, if any of the conditions specified in Section 2.1 hereof has
not been met or waived by Acquirors at such time as such condition can no longer
be satisfied;

(d) by (i) Acquirors, if Sellers shall fail to perform in any material respect,
their respective agreements contained herein required to be performed prior to
Closing, or materially breach (that is, a breach which would be subject to
indemnification under ARTICLE VI) any of their representations, warranties or
covenants contained herein, in each case in writing, without liability to the
terminating parties on account of such termination (provided the terminating
parties are not otherwise in material default or in material breach of this
Agreement); or (ii) Sellers, if Acquirors shall fail to perform in any material
respect its agreements contained herein required to be performed prior to
Closing, or materially breach (that is, a breach which would be subject to
indemnification under ARTICLE VI) any of its representations, warranties or
covenants contained herein, in each case in writing, without liability to the
terminating parties on account of such termination (provided the terminating
parties are not otherwise in material default or in material breach of this
Agreement); or

(e) by either party if the Closing Date does not occur on or prior to
December 16, 2013.

7.2 Procedure and Effect of Termination. In the event of termination by
Acquirors, on the one hand, or Sellers, on the other hand, pursuant to
Section 7.1, written notice thereof shall immediately be given to the other
parties and this Agreement shall terminate and the transactions contemplated
hereby shall be abandoned without further action by any of the parties hereto.
Notwithstanding the foregoing, the obligations set forth in Section 5.7 (Public
Announcement), ARTICLE VIII (Miscellaneous), this Section 7.2 and the
obligations contained in that certain Nondisclosure Agreement executed on
April 4, 2010, by and among PC Seller and an Affiliate of Acquirors, shall
survive termination of this Agreement, and nothing herein shall relieve any
party from its obligations with respect to any breach of this Agreement
occurring prior to a termination. In such event, each party shall, upon request,
return all documents, work papers and other material of any other party (and all
copies thereof) relating to the transactions contemplated herein, whether so
obtained before or after the execution hereof, to the party furnishing the same.

 

-38-



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

8.1 Expenses. Except as otherwise provided in this Agreement, each of the
parties hereto shall pay its, his or her own fees and expenses (including the
fees of any attorneys, accountants, investment bankers, advisors or others
engaged by such party) in connection with this Agreement and the transactions
contemplated hereby whether or not the transactions contemplated hereby are
consummated.

8.2 Headings. Headings herein are for convenience of reference only, do not
constitute part of this Agreement, and shall not be deemed to limit or otherwise
affect any of the provisions hereof.

8.3 Notices. All notices or other communications required or permitted hereunder
shall be given in writing and shall be deemed given if delivered by hand
(including by courier), mailed by registered or certified mail, postage prepaid
(return receipt requested), sent by nationally recognized overnight courier
providing a delivery receipt, or sent by facsimile or other electronic means, to
the address or facsimile number as set forth on the signature pages hereto or
such other address or facsimile number as shall be furnished in writing by such
party, and any such notice or communication shall be effective and be deemed to
have been given as of the date so delivered or, if mailed upon receipt thereof,
or if sent by facsimile, or other electronic means, on production of a
transmission report by the machine from which it was sent which indicates that
the notice was sent successfully in its entirety, and received by, to the
recipient; provided, however, that any notice or communication changing any of
the addresses or facsimile numbers set forth above shall be effective and deemed
given only upon its receipt.

8.4 Assignment. This Agreement and all of the provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, and the provisions of ARTICLE VI shall inure
to the benefit of the Indemnified Parties referred to therein; provided,
however, that neither this Agreement nor any of the rights, interests or
obligations of the parties hereunder may be assigned by any of the parties
without the prior written consent of the other parties.

8.5 Entire Agreement. This Agreement (including the Schedules and Exhibits
attached hereto which are incorporated herein) embodies the entire agreement and
understanding of the parties with respect to the transactions contemplated
hereby and supersedes all prior or contemporaneous written or oral agreements,
commitments, arrangements or understandings with respect thereto including that
certain letter of intent dated June 19, 2013, by and among the Selling Group and
an Affiliate of Acquirors, but excluding that certain Nondisclosure Agreement
executed as of April 9, 2010, by and among PC Seller and an Affiliate of
Acquirors and such other documents executed contemporaneously with this
Agreement.

8.6 Counterparts; Facsimile Transmission. This Agreement may be executed in any
number of counterpart signature pages each of which shall be deemed to be an
original and all of which together shall constitute one and the same original
instrument. This Agreement and its counterparts may be executed and delivered by
facsimile transmission with confirmation of received transmission or other
electronic means that faithfully reproduces the original with same effect as if
a manually signed original were personally delivered.

 

-39-



--------------------------------------------------------------------------------

8.7 Confidentiality.

(a) No party shall issue any press release or announcement or make any
disclosure to any other Person (other than its counsel, financial advisors and
accountants) relating to the subject matter of this Agreement without the prior
written approval of Acquirors and the Selling Group; provided, however, that any
party may make any public disclosure it believes in good faith is required by
Law, legal process, the Corporate Integrity Agreement or other contract or the
requirements of any stock market on which such party’s (or such party’s parent
corporation’s), capital stock is listed or quoted (in which case the disclosing
party shall advise the other parties of such disclosure and provide them with a
copy of such disclosure); and provided further, that Acquirors shall be
permitted to issue one press release prior to Closing, regardless of Selling
Group’s consent. Notwithstanding the foregoing, following the Closing, Acquirors
or their Affiliates shall have the right to issue a press release or other
announcement announcing the consummation of the transactions contemplated by
this Agreement.

(b) Notwithstanding anything to the contrary contained in this Agreement,
Sellers may disclose to the OIG as part of the disclosure Sellers make under the
Corporate Integrity Agreement the fact that Sellers and Acquirors have entered
into the transactions contemplated by the parties and any information relating
to such transaction or this Agreement which Sellers determine, in good faith
upon advice of counsel, is required or, in light of Sellers’ obligations under
the Corporate Integrity Agreement, appropriate for Sellers to make, or Sellers
propose to make in response to a request for such information from the OIG,
provided that Acquirors shall be given opportunity (which shall be reasonable in
light of all facts and circumstances) to review and comment upon the information
Sellers intend to include in any such submission. In the event that any such
disclosure that Sellers intend to make includes any information that constitutes
the Intellectual Property of Acquirors, Sellers will provide reasonable (in
light of all facts and circumstances, including the time frame in which such
disclosure is required to be made) assistance to Acquirors to take reasonable
steps to assure that such information concerning the Intellectual Property of
Acquirors is maintained in confidence, including, but not limited to,
(i) requesting that the OIG treat such information in accordance with the
Freedom of Information Act, 5 U.S.C. Section 552(b)(4), (ii) requesting of the
OIG that Sellers and Acquirors be given prior notice of a proposed release of
such information to Persons or entities outside of the OIG; (iii) requesting
that the OIG otherwise assure the confidentiality of such information provided
by Acquirors in accordance with the Corporate Integrity Agreement and taking
other reasonable steps that may be requested by Acquirors and to which Sellers
may, in their sole discretion, agree to assure that the OIG honors its
confidentiality obligations in that section; (iv) where such information is to
be provided in response to a request by the OIG, take reasonable steps to narrow
the request from the OIG in an appropriate manner in order to limit the amount
of information, if any, that constitutes the Intellectual Property of Acquirors
covered by such request; and (v) make reasonable efforts to permit Acquirors,
with the concurrence of the OIG, to disclose such information directly to the
OIG, provided that in any such case, Acquirors shall give Sellers a timely
opportunity to review, comment upon and approve the information Acquirors intend
to include in such submission. The additional safeguards described in
subsections (i) through (v) above are designed to help assure the
confidentiality of the Trade Secrets, the disclosure of which would have a
material adverse impact on Acquirors. These additional provisions are not
intended to interfere with Sellers’ ability to meet its disclosure obligations
under the Corporate Integrity Agreement. Each party shall promptly notify the
other in the event it receives an inquiry, investigation or request for
information from the OIG or other governmental agency into the matters relating
to the proposed transactions.

 

-40-



--------------------------------------------------------------------------------

8.8 Governing Law. This Agreement shall in all respects be interpreted,
construed and governed exclusively by and in accordance with the Laws of the
State of New York; provided, however, that each right transferred under
Section 5.9 of this Agreement (relating to the enforcement of noncompetition and
nonsolicitation provisions) will be governed by the choice of law provision
contained in the agreement wherein such noncompetition and nonsolicitation
provisions are set forth.

8.9 Certain Definitions.

(a) An “Affiliate” or “affiliate” of a specified Person is a Person, that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with the Person specified. As used in
this definition, “control” (including, with correlative meanings, “controlled
by” and “under common control with”) shall mean possession, directly or
indirectly, of power to direct or cause the direction of management or policies
of the specified Person (whether through ownership of securities or other
ownership interest, by contract or otherwise).

(b) “Acquirors’ Knowledge” means (i) the actual knowledge of Adam Singer, M.D.
and R. Jeffrey Taylor as to the matter to which the knowledge relates; and
(ii) any additional knowledge that would be available to such persons after
making such inquiry into such matter as a reasonable person seeking to
accurately, truthfully and completely address such matter would have made under
the circumstances applicable to such matter.

(c) “Business” shall mean (1) with respect to PC Seller, any of the following:
(i) the arranging for and/or provision of Facilities-based medical care and
associated services for patients of other physicians, or for patients who do not
have a primary care physician while such patients are in Facilities (whether or
not such patients are referred via an arms-length contractual relationship with
a Facility or a payor); (ii) the arranging for and/or provision of more than a
Provider’s pro rata share of emergency room, department, or Facility coverage at
a Facility if a Provider is required to provide such coverage by contractual
arrangement or by the Facility’s medical staff bylaws, policies, or procedures
generally applicable to members of such Facility’s medical staff; (iii) the
arranging for and/or provision of medical care and associated services by a
Provider for patients in a skilled nursing facility, nursing home, assisted
living facility, hospice, or adult care home where such Provider is acting as a
primary caregiver; (iv) the arranging for and/or provision of emergency room,
department, or Facility coverage at a Facility which does not require such
coverage by its medical staff bylaws, policies, or procedures; (v) the
development and implementation of programs to provide and/or manage
Facilities-based medical care; and (vi) the provision of billing, management,
medical director, or other services or software to any such Facilities or
programs; and (2) with respect to Management Seller, any of the following:
(i) the development and implementation of programs to manage Facilities-based
medical care and associated services for patients of other physicians, or for
patients who do not have a primary care physician while such patients are in
Facilities; and (ii) the provision of billing, management or other non-clinical
administrative services or software to any such Facilities or Facility-based
programs.

 

-41-



--------------------------------------------------------------------------------

(d) “COBRA” means Part 6 of Subtitle B of Title I of ERISA, Code §4980B, and any
similar state Law.

(e) “Code” means the United States Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder.

(f) “Employee Benefit Plan” means (i) each “employee benefit plan” (as defined
in ERISA §3(3)) and (ii) any other arrangement, obligation, plan, program or
practice, whether or not legally enforceable, to provide benefits or
compensation, other than currently-paid salary, as compensation for services
rendered, to one or more present or former employees, directors, agents, or
independent contractors, that is maintained, sponsored, contributed to (or
required to be contributed to) by any Seller or any ERISA Affiliate, or for
which a Seller or any ERISA Affiliate otherwise has or may have any Liability,
contingent or otherwise, including employment agreements, offer letters,
severance policies, programs or agreements, post-employment arrangements, change
in control agreements, executive compensation arrangements, deferred
compensation arrangements, incentive arrangements, consulting or other
compensation arrangements, bonus plans, phantom stock or equity plans, tuition
reimbursement programs or scholarship programs, Section 529 plans, health or
medical benefits, insurance (including self-insurance), disability or sick
leave, any plans subject to Section 125 of the Code or any comparable provision
of any other applicable Law, any plans providing benefits or payments in the
event of a change of ownership or control, and each other employee benefit plan,
fund, program, agreement or arrangement.

(g) “Environmental Law” means any common law principle or Law of any
governmental authority relating to the environment or public health and safety,
including any statute, regulation or order pertaining to any of the following:
(i) treatment, storage, disposal, generation and transportation of toxic or
hazardous substances or solid or hazardous waste; (ii) air, water and noise
pollution; (iii) groundwater and soil contamination; (iv) the release or
threatened release into the environment of toxic or hazardous substances, or
solid or hazardous waste, including emissions, discharges, injections, spills,
escapes or dumping of pollutants, contaminants or chemicals; (v) the protection
of wild life, marine sanctuaries and wetlands, including all endangered and
threatened species; (vi) underground and other storage tanks or vessels,
abandoned, disposed or discarded barrels, containers and other closed
receptacles; (vii) public health and safety; and (viii) manufacture, processing,
use, distribution, treatment, storage, disposal, transportation or handling of
pollutants, contaminants, chemicals or industrial, toxic or hazardous substances
or oil or petroleum products or solid or hazardous waste. As used above, the
terms “release” and “environment” have the meanings set forth in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended.

(h) “Escrow Deposit” shall mean an amount of One Million Dollars ($1,000,000)
which shall be deducted from the Closing Payment and remain with the Escrow
Agent for a period of two (2) years following the Closing unless earlier
disbursed pursuant to the Escrow Agreement;

(i) “Facility” or “Facilities” means short-term and long-term acute care
hospitals and long term care facilities, including but not limited to,
rehabilitation hospitals, skilled nursing facilities, nursing homes, assisted
living facilities, adult foster care homes, hospice facilities and programs and
other long term care or residential facilities.

 

-42-



--------------------------------------------------------------------------------

(j) “Immediately Available Funds” shall mean good funds delivered by wire
transfer to an account designated by the intended recipient.

(k) “Including” or “includes” shall be deemed to mean “including, without
limitation” and “includes, without limitation.”

(l) “Intellectual Property” means (i) inventions (whether patentable or
unpatentable and whether or not reduced to practice), and all improvements
thereto; (ii) trademarks, service marks, logos, trade names, Internet domain
names and websites, and corporate names, together with all translations,
adaptations, derivations and combinations thereof and including all goodwill
associated therewith, and all applications, registrations and renewals in
connection therewith, copyrightable works, all copyrights and all applications,
registrations and renewals in connection therewith; (iii) trade secrets and
confidential business information (including, but not limited to, data,
know-how, customer lists, current and anticipated customer requirements, price
lists, market studies and business plans), however documented; (iv) proprietary
computer software and programs (including object code and source code) and other
proprietary rights and copies and tangible embodiments thereof (in whatever form
or medium); (v) database technologies and systems (and related processes,
formulae, compositions, improvements, devices, know-how, inventions,
discoveries, concepts, ideas, designs, methods and information) and any other
related information, however documented; (vi) all databases and data collections
and all rights therein; and (vii) any similar or equivalent rights to any of the
foregoing anywhere in the world.

(m) “Law” or “Laws” means, collectively, all federal, state and local laws,
statutes, codes, ordinances, orders, decrees, rulings, rules and regulations,
including judicial opinions.

(n) “Liability” or “Liabilities” shall mean any liability or obligation of
whatever kind or nature (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due).

(o) “Lien” or “Liens” shall mean any pledge, lien (including any Tax lien),
charge, claim, encumbrance, security interest, deed of trust, mortgage, or
outstanding tax obligations.

(p) “Material Adverse Effect” shall mean any change, effect, event, occurrence,
state of facts, or development that, individually or in the aggregate with any
other change, effect, event, occurrence, state of facts, or development, is
materially adverse to the financial condition or results of operations of the
entity or entities taken as a whole; provided, however, that none of the
following shall be deemed in itself, or in any combination, to constitute, and
none of the following shall be taken into account in determining whether there
has been or will be, a Material Adverse Effect: (i) any adverse change, effect,
event, occurrence, state of facts, or development attributable to conditions
affecting providers of Facility based medical services, the United States
economy as a whole or the capital markets in general or the markets in which the
party operates; (ii) any adverse change, event, development or effect arising
from or relating to changes in Generally Accepted Accounting Principles;
(iii) any adverse change, event, development or effect arising from or relating
to changes in Law, rules,

 

-43-



--------------------------------------------------------------------------------

regulations, orders or other binding directives issued by any governmental
authority; (iv) any adverse change, effect, event, occurrence, state of facts,
or development arising from or relating to the commencement, continuation or
escalation of a war, material armed hostilities or other material international
or national calamity or act of terrorism directly or indirectly involving the
United States; and (v) the announcement of the transactions contemplated hereby;
(vi) actions or omissions of, or on behalf of, the other party; other than, in
the case of clauses (i) through (iv), to the extent such circumstances affect
the party in a disproportionate manner as compared to other businesses in the
industry in which such party operates.

(q) “Person” or “person” shall mean an individual or any corporation,
partnership, joint venture, association, limited liability company, trust,
unincorporated organization or other legal entity or a government or
governmental entity;

(r) “Personal Goodwill” shall mean the business created or developed by the
Owners, or by or through their personal reputation, contacts or relationships,
or otherwise possessed by the Owners in connection with the management and
operation of the Business, including the Owners’ personal business relationships
with referral sources, customers, suppliers and any others having business
relationships with Sellers.

(s) “Provider” shall mean a Person who has met the requirements of the New York
State Board of Medicine or any other appropriate New York state authority, and
has a current New York license to provide professional services as a medical
doctor, doctor of osteopathy, doctor of psychology, nurse practitioner,
physician assistant, or clinical social worker.

(t) “Revenue Contracts” shall mean, to the extent PC Seller is a party thereto
or a beneficiary thereof, all contracts to provide healthcare services,
including medical directorship and other administrative services, as set forth
in Attachment 2 to Schedule 1.1.

(u) “Selling Group’s Knowledge” means (i) the actual knowledge of any Owner or
Marianne Rattray as to the matter to which the knowledge relates; and (ii) any
additional knowledge that would be available to such persons after making such
inquiry into such matter as a reasonable person seeking to accurately,
truthfully and completely address such matter would have made under the
circumstances applicable to such matter.

(v) “Tax” or “Taxes” shall mean any federal, state, local or foreign income,
gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, customs duties, capital
stock, franchise, profits, withholding, social security (or similar),
unemployment, disability, real property, personal property, abandoned property,
escheat, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever, whether computed on a
separate or consolidated, unitary or combined basis or in any other manner,
including any interest, penalty, or addition thereto, whether disputed or not
and including any obligation to indemnify or otherwise assume or succeed to the
Tax liability of any other Person.

(w) “Tax Return” shall mean all returns, declarations, reports, estimates and
information statements and returns required or permitted to be filed with a
governmental authority relating to Taxes, including, but not limited to,
original returns and filings, amended

 

-44-



--------------------------------------------------------------------------------

returns, claims for refunds, information returns, ruling requests,
administrative or judicial filings, accounting method change requests, responses
to revenue agents’ reports (federal, state, foreign, municipal or local) and
settlement documents, and any schedules attached to any of the foregoing.

8.10 Severability. If any one or more of the provisions of this Agreement shall
be held to be invalid, illegal or unenforceable, the validity, legality or
enforceability of the remaining provisions of this Agreement shall not be
affected thereby and this Agreement will be construed and enforced as if such
invalid, illegal or unenforceable provisions had not been included herein. To
the extent permitted by applicable law, each party waives any provision of law
which renders any provision of this Agreement invalid, illegal or unenforceable
in any respect.

8.11 Remedies. The parties hereto recognize that any breach of the terms of this
Agreement may give rise to irreparable harm for which money damages would not be
an adequate remedy, and accordingly agree that, in addition to the
indemnification remedies set forth in ARTICLE VI hereof, any non-breaching party
shall be entitled to enforce the terms of this Agreement by a decree of specific
performance and the non-defaulting party shall be entitled to recover its costs
and expenses, including reasonable attorneys fees, incurred as a result of the
defaulting party’s breach.

8.12 Amendment; Waiver. The parties may, only by written agreement, modify,
amend or supplement any term or provision of this Agreement, and any term or
provision of this Agreement may be waived by the party which is entitled to the
benefit thereof. Any waiver pursuant to this Agreement shall be in writing and
shall be effective only in the specific instance and for the purpose for which
given. No failure or delay on the part of any party in exercising any right,
power or privilege under this Agreement shall operate as a waiver thereof nor
shall any single or partial exercise of any right, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies expressly specified in the
Agreement are cumulative and are not exclusive of any rights or remedies which
any party would otherwise have.

8.13 Third Parties. Nothing in this Agreement shall be deemed to be for the
benefit of, or enforceable by or on behalf of any Person other than the parties
to this Agreement or their Affiliate, which shall be deemed third party
beneficiaries of this Agreement, and the Indemnified Parties.

8.14 Attorneys’ Fees. If any party files a suit or an action, or commences any
proceeding (whether in arbitration, mediation or otherwise), to enforce the
provisions of this Agreement or otherwise with respect to the subject matter of
this Agreement, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees as fixed by the court or arbitrator.

8.15 Arbitration. The parties agree to submit any controversy, claim or dispute
arising out of or relating to the interpretation, performance or breach of this
Agreement, including the scope of this arbitration provision and the parties’
compliance with their obligations under this Section 8.15 to binding arbitration
administered by the American Arbitration Association (“AAA”) in its New York,
New York regional office in accordance with AAA Rules and Procedures, as
modified by the specific provisions set forth in this Section 8.15. In the event
of any conflict between AAA Rules and Procedures and the specific provisions set
forth in this Section 8.15, the provisions of this Section 8.15 shall prevail.

 

-45-



--------------------------------------------------------------------------------

(a) Notice of Grievance. Before submitting any controversy, claim or dispute to
arbitration, any parties claiming to be aggrieved shall deliver to the other
parties, in the same manner provided in this Agreement for the delivery of
notices, a written statement of the alleged grievance identifying any documents
then reasonably known to that party that support the grievance and the relief
requested or proposed. If, within thirty (30) days after delivery of the written
statement of grievance, the other parties do not agree to furnish the relief
requested or proposed, or otherwise does not satisfy the demand of the party
claiming to be aggrieved, then the parties claiming to be aggrieved may demand
arbitration in accordance with this Section 8.15.

(b) Selection of Arbitrator. The arbitration shall take place before a single
arbitrator who shall be selected jointly by both parties. If the parties are
unable to agree within fifteen (15) days each party shall submit a list of three
(3) arbitrators from the AAA panel to the other party. Each party may strike two
(2) from the list. AAA shall make the final selection of the arbitrator from the
two (2) remaining names.

(c) Power of Arbitrator In addition to all other powers the arbitrator enjoys
under this Agreement, AAA Rules and Procedures, AAA Code of Ethics and the laws
of the State of New York, the arbitrator expressly shall have all jurisdiction
and power to make rulings as to procedures for the conduct for the arbitration;
to declare rights of the parties, and to grant temporary and permanent
injunctive and other equitable relief; to order specific performance of
contractual obligations; to grant compensatory and punitive damages; to
determine the admissibility, relevance, materiality and weight of any evidence
offered by any of the parties (provided, that mere affidavits without the
ability of a party to examine the affiant shall not be admissible); and to take
any interim measure with respect to the subject matter in dispute, including but
not limited to, measures to facilitate or compel discovery and measures to
conserve the rights, funds, goods or materials forming the subject matter in
dispute. The decision of the arbitrator shall be in accordance with the
substantive laws of the State of New York. The parties may apply for
confirmation and/or enforcement of any arbitration award hereunder to the Courts
of the State of New York or of such other state, locality, country or territory
as may have jurisdiction over the party or parties subject to the award.

(d) Discovery. Each party shall have the right to conduct discovery in the
manner and to the extent authorized by the Federal Rules of Civil Procedure as
interpreted by the federal courts.

(e) Arbitrator’s Award. The arbitrator’s award shall state the factual and legal
basis for the award. The arbitrator’s award shall be final and binding on the
parties, and judgment on the award may be entered in any court of competent
jurisdiction.

(f) Cost of Arbitration. The cost of the arbitration, including arbitrator’s
fees, shall initially be shared equally by the parties. The arbitrator shall
award the prevailing party costs of the arbitration in the award, including the
prevailing party’s Legal Expenses. The term “costs” includes the fees of the
arbitrator, but remains within the sole discretion of the arbitrator as to the
awarding of any specific item (other than reasonable attorneys’ fees and costs).

 

-46-



--------------------------------------------------------------------------------

8.16 Attorney and Tax Advisor Approval. The parties acknowledge that each of
them have had the opportunity to have this Agreement and the related documents
described herein reviewed by their own counsel and the terms and conditions of
same have been deemed satisfactory by all parties. In addition, all parties
acknowledge that each of them have had the opportunity to have the tax
consequences of the transactions contemplated herein and the other related
agreements reviewed by their own tax advisors and are not relying on the other
parties or their advisors for any such review or tax advice.

8.17 Time. The parties acknowledge and agree that time shall be of the essence
in this Agreement.

8.18 Bulk Sales. If applicable, Acquirors and Sellers hereby waive compliance
with the bulk sales Laws and any other similar Laws in any applicable
jurisdiction in respect of the transactions contemplated by this Agreement;
provided, however, that Sellers shall pay and discharge when due, and agree to
hold harmless and indemnify Acquirors against any Losses arising from or
otherwise relating to, all claims of creditors (including any taxing authority)
asserted against any Acquiror, the Business or the Purchased Assets by reason of
such noncompliance and shall take promptly all necessary actions required to
remove any Lien which may be placed upon any of the Purchased Assets by reason
of such noncompliance.

(Signature Pages Follow)

 

-47-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

PC BUYER:   

INPATIENT HOSPITALIST

SERVICES OF NEW YORK, P.C.

Address for Notice:

 

4605 Lankershim Blvd., Suite 617

  

 

Adam Singer, M.D.

President

North Hollywood, CA 91602

Attention: Chief Executive Officer

FAX: 818-766-9781

  

with a copy to (which shall not constitute notice):

 

4605 Lankershim Blvd., Suite 617

North Hollywood, CA 91602

Attention: Vice President of Legal Affairs

FAX: 818-509-8186

  

(PC Buyer’s Signature Page to Asset Purchase Agreement)

 

-48-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

BUYER:   

HOSPITALIST MANAGEMENT

CONSULTANTS OF NEW YORK, INC.

Address for Notice:   

 

 

4605 Lankershim Blvd., Suite 617

North Hollywood, CA 91602

Attention: Chief Executive Officer

FAX: 818-766-9781

  

Adam Singer, M.D.

President

with a copy to (which shall not constitute notice):

 

4605 Lankershim Blvd., Suite 617

North Hollywood, CA 91602

Attention: Vice President of Legal Affairs

FAX: 818-509-8186

  

(Buyer’s Signature Page to Asset Purchase Agreement)

 

-49-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

PC SELLER:    PARK AVENUE MEDICAL ASSOCIATES, P.C. Address for Notice:   

 

3 Barker Avenue    Mitchel Kaplan, M.D., President White Plains, New York 10601
   Attention: President    with a copy to    (which shall not constitute
notice):   

Garfunkel Wild, P.C.111

Great Neck Road

Great Neck, New York 11021

Attention: Judith Eisen, Esq.

FAX: 516-466-5964

  

(PC Seller’s Signature Page to Asset Purchase Agreement)

 

-50-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

MANAGEMENT SELLER:    PARK AVENUE HEALTH CARE MANAGEMENT, LLC Address for
Notice:   

 

3 Barker Avenue    Brad Markowitz, President White Plains, New York 10601   
Attention: President    with a copy to    (which shall not constitute notice):
   Garfunkel Wild, P.C.    111 Great Neck Road    Great Neck, New York 11021   
Attention: Judith Eisen, Esq.    FAX: 516-466-5964   

(Management Seller’s Signature Page to Asset Purchase Agreement)

 

-51-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

OWNERS:    Address for notice:   

 

 

3 Barker Avenue

White Plains, New York 10601

   Mitchel Kaplan, M.D., as an individual Address for notice:   

 

 

3 Barker Avenue

White Plains, New York 10601

   Mitchell Wolfson, M.D., as an individual Address for notice:   

 

 

3 Barker Avenue

White Plains, New York 10601

   Joel Blass, M.D., as an individual Address for notice:   

 

 

3 Barker Avenue

White Plains, New York 10601

   Daniel Sussman, M.D., as an individual

Address for notice:

  

 

 

3 Barker Avenue

White Plains, New York 10601

   Brad Markowitz, as an individual

with a copy for all (which shall not constitute notice) to:

 

Garfunkel Wild, P.C.

111 Great Neck Road

Great Neck, New York 11021

Attention: Judith Eisen, Esq.

FAX: 516-466-5964

  

(Owners’ Signature Page to Asset Purchase Agreement)

 

-52-



--------------------------------------------------------------------------------

EXHIBIT A

OWNERS

Park Avenue Medical Associates, P.C.

 

Owner

 

Ownership Percentage

Mitchel Kaplan

  25%

Mitchell Wolfson

  25%

Joel Blass

  25%

Daniel Sussman

  25%

Park Avenue Health Care Management LLC

 

Owner

 

Ownership Percentage

Mitchel Kaplan

  19%

Mitchell Wolfson

  19%

Joel Blass

  19%

Daniel Sussman

  19%

Brad Markowitz

  19%

AEM SMM EJ Trust

  5%

 

-53-



--------------------------------------------------------------------------------

EXHIBIT B

CALCULATION METHOD FOR PROFIT OF THE EARNOUT BUSINESS

“Earnout Measurement Period” shall be defined as the first full twelve
(12) calendar months following the Closing.

“Profit of the Earnout Business” shall be calculated as the total revenue
(measured on an accrual basis) for the Earnout Business, less Direct Practice
Expenses of the Earnout Business, Local Support Expenses of the Earnout
Business, and the IPC Centralized/Allocated Support Expenses, as such expenses
are defined in this Exhibit B. Any Compliance Costs incurred by Acquirors or
their Affiliates shall not be counted as costs in the calculation of the Earnout
Payment or Supplemental Earnout Payment or Tuck-in Acquisition Payment. Further,
any EHR-Related Payments shall not be counted in the calculation of the Earnout
Payment or Supplemental Earnout Payment or Tuck-in Acquisition Payment.

“Earnout Business” shall be defined as, during the Earnout Measurement Period or
Supplemental Earnout Measurement Period, as applicable: the revenues (measured
on an accrual basis) generated by the Transferred Providers at the Facilities
listed in Attachment 1 to this Exhibit B, plus the revenues generated by the
Transferred Providers and any additional Providers hired on or after the Closing
Date to provide services for PC Buyer or its Affiliates in the state of New York
south of and including Dutchess, Sullivan, and Ulster Counties (the “Earnout
Territory”), plus specific expansion of the business in the rest of New York
State excluding the greater Buffalo and Syracuse markets (such area, excluding
Buffalo/Syracuse, shall be referred to herein as “Upstate New York”) that is
achieved through the substantial efforts and assistance of Owners, as such
substantial efforts and assistance are reasonably determined by Acquirors.
Notwithstanding the foregoing, the Earnout Business shall exclude the Business
of PC Buyer and PC Buyer’s Affiliates existing as of the Closing (as measured by
the revenues of PC Buyer and PC Buyer’s Affiliates prior to the Closing in the
relevant area(s)).

Notwithstanding the foregoing, the Earnout Business (and the EHR-Related Payment
and Tuck-In Acquisition Payment) shall exclude any business obtained through
acquisition by PC Buyer and/or its Affiliates of Cap Medical PLLC (New Hartford,
NY) or Adult Medical Services PC (Williamsville, NY).

The definition of Earnout Business shall not include any Business in any
Facility in which any Owner (or a member of his or her immediate family), PC
Seller, or Management Seller has an ownership or financial interest, or any
referrals to or from any entity in which PC Seller, Management Seller, or any
Owner has an ownership interest or financial interest (including but not limited
to Hospice of New York).

“Tuck-in Acquisition Payment” shall be defined as follows: should PC Buyer
and/or its Affiliates (i) successfully close one or more other acquisitions of
either acute-care-focused or post-acute care (in skilled nursing facilities,
nursing homes, assisted living facilities, hospices, or adult care homes)
focused provider groups in the Earnout Territory (each such entity, an “Acquired
Entity”) during the Earnout Measurement Period or Supplemental Earnout
Measurement Period, with the substantial efforts and assistance of one or more
Owners; and/or

 

-54-



--------------------------------------------------------------------------------

(ii) successfully close one or more acquisitions of post-acute-care focused
provider groups in Upstate New York (each such entity, also an “Acquired
Entity”) during the Earnout Measurement Period or Supplemental Earnout
Measurement Period with the substantial efforts and assistance of one or more
Owners (any of either, a “Tuck-in Acquisition”); then PC Seller shall receive a
payment from Acquirors (the “Tuck-in Acquisition Payment”) in Immediately
Available Funds, calculated as follows:

 

  (a) The Tuck-in Acquisition Payment for each Tuck-in Acquisition shall be made
to PC Seller at the same time the seller of the Acquired Entity is paid an
earnout payment if the relevant earnout measurement period ends prior to the end
of the Supplemental Earnout Measurement Period, or at the time the Supplemental
Earnout Payment is made or otherwise would be due to PC Seller, if the Acquired
Entity’s earnout measurement period extends past the end of the Supplemental
Earnout Measurement Period;

 

  (b) For Tuck-in Acquisitions with an earnout component, the Tuck-in
Acquisition Payment for such Tuck-in Acquisition shall be calculated as follows:

 

  1. If the Acquired Entity’s earnout measurement period is completed before or
concurrently with the end of the Supplemental Earnout Measurement Period, the
Tuck-in Acquisition Payment for such Acquired Entity shall equal the profit of
the earnout business of the Acquired Entity during its earnout measurement
period up to the applicable threshold in such Tuck-in Acquisition multiplied by
six and one half (6.5), plus any profit of the earnout business of the Acquired
Entity above the applicable threshold multiplied by one (1), minus the closing
payment.

 

  2. If the Acquired Entity’s earnout measurement period is not completed before
the end of the Supplemental Earnout Measurement Period, PC Buyer or its
Affiliate shall calculate the annualized profit of the earnout business of the
Acquired Entity, and such calculation shall be based on the actual profit of the
earnout business of the Acquired Entity through the end of the Supplemental
Earnout Measurement Period. The Tuck-in Acquisition Payment for such Acquired
Entity shall equal the annualized profit of the earnout business of the Acquired
Entity up to the applicable threshold multiplied by six and one half (6.5), plus
any annualized profit of the earnout business above the applicable threshold
multiplied by one (1), minus the closing payment paid to the Acquired Entity,
and the result multiplied by the following ratio: the number of days the
Acquired Entity’s earnout measurement period runs concurrently with the
Supplemental Earnout Measurement divided by three hundred sixty five (365).

 

-55-



--------------------------------------------------------------------------------

  (c) For Tuck-in Acquisitions with no earnout component, the Tuck-in
Acquisition Payment for such Tuck-in Acquisition shall be calculated as follows:

 

  1. If the first year following the closing of the Tuck-in Acquisition is
completed before or concurrently with the Supplemental Earnout Measurement
Period, the Tuck-in Acquisition Payment shall equal six and one half (6.5) times
eighty five percent (85%) of the profit of the business of the Acquired Entity
calculated at the end of the first year following the closing, and one (1) times
the remaining fifteen percent (15%) of the profit of the business of the
Acquired Entity, minus the closing payment paid to the Acquired Entity.

 

  2. If the first year following the closing is not completed before the end of
the Supplemental Earnout Measurement Period, PC Buyer or its Affiliate shall
calculate the annualized profit of the business of the Acquired Entity, and such
calculation shall be based on the actual profit of the earnout business of the
Acquired Entity through the end of the Supplemental Earnout Measurement Period.
The Tuck-in Acquisition Payment shall equal six and one half (6.5) times eighty
five percent (85%) of the annualized profit of the business of the Acquired
Entity, and one (1) times the remaining fifteen percent (15%) of the annualized
profit of the business of the Acquired Entity, minus the closing payment paid to
the Acquired Entity, and the result multiplied by the following ratio: the
number of days within the Acquired Entity’s first year post-closing that run
concurrently with the Supplemental Earnout Measurement Period divided by three
hundred sixty five (365).

Acquirors shall have the obligation to allow one or more Owners the opportunity
to substantially assist with all of PC Buyer’s and/or its Affiliates potential
Tuck-in Acquisitions within the Earnout Territory. All such Tuck-in Acquisitions
shall be subject to the due diligence process of PC Buyer and/or its
Affiliate(s), and PC Buyer and/or its Affiliates shall not be liable to Selling
Group for any delay in the acquisition of any target or proposed group or for
the failure to acquire any proposed group.

“Supplemental Earnout Measurement Period” shall be defined as the thirteenth
(13th) full calendar month through the twenty-fourth (24th) full calendar month
following the Closing.

 

A. Direct Practice Expenses

Note: This list represents the typical types of expenses included. Depending on
the needs of the acquired Business, additional/other expenses may be involved.

 

 

Total salary and benefits

  

Types of Expenses/Comments

Salaries–Physicians

   All physician compensation, including physician bonuses, signing bonuses,
discretionary bonuses, PGL bonuses, guarantees, and stipends from hospitals or
other sources

Salaries–Physician Extenders

   All physician extender compensation including extender bonus distributions,
bonus guarantees, and stipends from hospitals or other sources

Salaries–Moonlighters

   Includes fees for all MLs and/or independent contractors servicing the
acquired operations

Salaries–Call coverage

  

Salaries–Other clinical and direct admin

   i.e. psychologists, social workers, nurses, medical assistants, care
coordinators

Locum tenens costs

   All locum tenens compensation and related costs

Benefits

   Employer taxes related to provider salaries, healthcare & other benefit
costs, workers compensation, employer 401k match, relocation costs

 

-56-



--------------------------------------------------------------------------------

Other provider-related Expenses

 

Credentialing

   Direct costs to be credentialed in facilities or with payers

Communications

   Cell phones, pagers, answering service

Travel and entertainment

   Excludes provider travel outside market (e.g. to IPC Leadership Conferences,
PGL Meetings)

Marketing expenses

   Locally generated expenses only (e.g. practice group mailers, lunches)

Office expenses

   Lab coats, scopes, etc.

Rent expense

   Rent costs for offices in the hospital/other clinical worksite, if applicable

Education & seminars

  

Employee functions

   Functions directly for physicians (including practice group meetings)

CME and Med soc memberships

  

Legal fees

   Immigration-related costs or other legal expense directly related to the
practice

Charitable contributions

   Need prior approval from corporate

Malpractice insurance

   Expenses for the providers in the practice

NOTE: IPC President and/or designee will collaborate with the leader(s) of the
acquired operation in operational decisions.

IPC President and/or designee are responsible for making final decisions on
expenses needed to adequately support operations.

 

-57-



--------------------------------------------------------------------------------

B. Local Support Expenses

Note: This list represents the typical types of expenses included. Depending on
the needs of the acquired Business, additional/other expenses may be involved.

 

Description of Expenses

  

Examples/Comments

Exempt salaries

   Executive Director (ED); Region Directors/Business Directors; Directors of
Operations, Recruiters, Office Managers, and/or other exempt employees (all only
for the % dedicated to the acquired operation)

Non-exempt salaries

   Credentialing and other admin assistance, but only for the % dedicated to the
acquired operation

Temp help

   Charges related to the acquired operations

Benefits

   Employer taxes, insurance benefits, 401k employer match for the % region
staff dedicated to the acquired operation

Region admin bonus

   Formula calculation related to the profit contribution and growth of the
acquired operation (distributed to staff who directly support the acquired
operation)

Telephone

   Installation/usage charges for land lines, cell phones related to the
acquired operation

Paging services

   Charges related to the acquired operation

Travel and entertainment

   Travel/entertainment expenses for admin persons but only for trips related to
the acquired operation

Dues and subscriptions

   Charges related to the acquired operation

Purchased services

   If needed, local IT support and other professional services related to the
acquired operation

Marketing expenses

   Charges related to the acquired operation (e.g. mailers, lunches), excludes
any corporate development expenses

Computer expenses

   Internet fees, videoconferencing fees, misc computer accessories related to
the acquired operation

Office supplies

   Charges related to the acquired operation

Printing

   Charges related to the acquired operation

Postage

   Charges related to the acquired operation

Delivery services

   Charges related to the acquired operation

Equipment purchases (under $1,000)

   e.g. cell phones

Equipment repairs and maintenance

   Charges related to the acquired operation

Equipment rentals

   Charges related to the acquired operation

Facility Rent expense

   Any admin office dedicated to the acquired operations

Recruiting

   Professional outside recruiter fees, if any, related to the acquired
operation; costs to entertain such provider candidates (T&E, Hotel, Airfare,
etc.)

Education & seminars

   Charges related to the acquired operation

Meetings

   Practice or Market meetings for the providers in the acquired operation

Employee functions

   Charges related to the acquired operation

Business taxes and other fees

   Charges related to the acquired operation (excludes Federal and state income
taxes)

Legal fees

   Fees related to the specific operations (excludes practice acquisition costs)

Depreciation expenses

   Depreciation of assets used in the acquired operations (furniture,
videoconference and other equipment>$1000, PC’s, etc.)

Charitable contributions

   Charges related to the acquired operation; need prior approval from corporate

NOTE: IPC Executive Director and/or designee will collaborate with the leader(s)
of the acquired operation in operational decisions.

 

-58-



--------------------------------------------------------------------------------

Executive Director and designee are responsible for making final decisions on
expenses needed to adequately support acquired operations.

 

C. IPC Centralized/Allocated Support Expenses

 

Billing/Collections/Technology fee

   Fee not to exceed 4.0% of fee for service revenues, including PCIP revenues
and any revenues related to provision of clinical services under facility
agreements (excluding medical director and other similar payments)

 

-59-



--------------------------------------------------------------------------------

ATTACHMENT 1

FACILITIES

 

DEWITT REHABILITATION & NURSING

   SNF    211 EAST 79TH STREET    NEW YORK    NY    10021-0819

GRACIE SQUARE HOSPITAL

   HOSP    420 EAST 76TH STREET    NEW YORK    NY    10021-3396

KATERI RESIDENCE

   SNF    150 RIVERSIDE DRIVE    NEW YORK    NY    10024-2298

AMSTERDAM ADULT DAY CARE

   ADC    1070 AMSTERDAM AVENUE    NEW YORK    NY    10025-1715

AMSTERDAM NURSING HOME

   SNF    1060 AMSTERDAM AVENUE    NEW YORK    NY    10025-1715

ST LUKES CLARK 9 C9HP

   HOSP    1090 AMSTERDAM AVE 16TH F    NEW YORK    NY    10025-1737

JEWISH HOME & HOSPITAL

   SNF    120 WEST 106TH STREET    NEW YORK    NY    10025-3923

TERENCE CARDINAL COOKE HEALTH CARE

   SNF    1249 FIFTH AVENUE    NEW YORK    NY    10029-4413

NORTHERN MANHATTAN REHAB

   SNF    116 EAST 125TH STREET    NEW YORK    NY    10035-1612

GREATER HARLEM NURSING HOME

   SNF    30 WEST 138TH STREET    NEW YORK    NY    10037-1710

SILVER LAKE SPECIALIZE CC

   SNF    275 CASTLETON AVENUE    STATEN ISLAND    NY    10301-2709

LAKESIDE MANOR HOME FOR ADULTS, INC

   ASL    797 BRIGHTON AVENUE    STATEN ISLAND    NY    10301-2736

VERRAZANO NURSING HOME

   SNF    100 CASTLETON AVENUE    STATEN ISLAND    NY    10301-3004

EGER HARBOR HOUSE

   ASL    110 MEISNER AVENUE    STATEN ISLAND    NY    10306-1236

EGER LUTHERAN NURSING HOME

   SNF    140 MEISNER AVENUE    STATEN ISLAND    NY    10306-1236

CLOVE LAKES NURSING

   SNF    25 FANNING STREET    STATEN ISLAND    NY    10314-5307

CONCOURSE NURSING HOME

   SNF    1072 GRAND CONCOURSE    BRONX    NY    10456-3901

DAUGHTER OF JACOB NURSING HOME

   SNF    1160 TELLER AVENUE    BRONX    NY    10456-4145

ST BARNABAS HOSPITAL

   HOSP    4422 3RD AVENUE    BRONX    NY    10457-2545

BRONX LEBANON HOSPITAL

   HOSP    1650 GRAND CONCURSE    BRONX    NY    10457-7606

ST PATRICKS HOME FOR THE AGED & INF

   SNF    66 VAN CORTLANDT PK SOUTH    BRONX    NY    10463-3102

HUDSON POINTE AT RIVERDALE

   SNF    3220 HENRY HUDSON PARKWAY    BRONX    NY    10463-3211

OUR LADY OF CONSOLATION

   ASL    3103 ARLINGTON AVENUE    BRONX    NY    10463-3305

MANHATTANVILLE CARE CENTER

   SNF    311 WEST 231ST STREET    BRONX    NY    10463-3804

PROVIDENCE REST

   SNF    3304 WATERBURY AVENUE    BRONX    NY    10465-1554

THROGGS NECK NURSING HOME

   SNF    707 THROGGS NECK EXPWY    BRONX    NY    10465-2319

JEANNE JUGAN RESIDENCE

   SNF    2999 SCHURZ AVENUE    BRONX    NY    10465-3826

JEANNE JUGANS RESIDENCE

   ASL    2999 SCHURZ AVENUE    BRONX    NY    10465-3826

BAINBRIDGE NURSING & REHABILITATION

   SNF    3518 BAINBRIDGE AVENUE    BRONX    NY    10467-1402

MONTEFIORE HOSPITAL

   HOSP    111 EAST 210TH STREET    BRONX    NY    10467-2401

PELHAM PARKWAY NH

   SNF    2401 LACONIA AVENUE    BRONX    NY    10469-1406

WORKMENS CIRCLE NH

   SNF    3155 GRACE AVENUE    BRONX    NY    10469-3134

MORRIS PARK NURSING HOME

   SNF    1235 PELHAM PARKWAY    BRONX    NY    10469-5817

KINGS HARB MULTI CARE

   SNF    2000 EAST GUNHILL ROAD    BRONX    NY    10469-6016

AMBER COURT OF PELHAM GDS

   OFF    1800 WARING AVENUE    BRONX    NY    10469-6331

HEBREW HOME FOR THE AGED

   SNF    5901 PALISADE AVENUE    RIVERDALE    NY    10471-1205

JOHN CARDINAL O’CONNOR CLERGY RESID

   ASL    5655 ARLINGTON AVENUE    BRONX    NY    10471-1221

GRAND MANOR NURSING HOME

   SNF    700 WHITE PLAINS ROAD    BRONX    NY    10473-2634

BAY PARK CENTER NURSING

   SNF    801 CO-OP CITY BLVD    BRONX    NY    10475-1603

ELANT AT BRANDYWINE

   SNF    620 SLEEPY HOLLOW ROAD    BRIARCLIFF MANOR    NY    10510-2516

 

-60-



--------------------------------------------------------------------------------

BETHEL SPRINGVALE INN

   ASL    62 SPRINGVALE ROAD    CROTON-ON-HUDSN    NY    10520-1341

SKY VIEW NURSING REH & NH

   SNF    1280 ALBANY POST ROAD    CROTON-ON-HUDSON    NY    10520-1570

BETHEL NURSING & REHAB

   SNF    67 SPRINGVALE ROAD    CROTON ON HUDSON    NY    10521-1343

MARION WOODS

   ASL    152 RIDGE ROAD    HARTSDALE    NY    10530-2205

NORTH WESTCHESTER NH

   SNF    3550 LEXINGTON AVE    MOHEGAN LAKE    NY    10547-1273

WESTCHESTER CTR REHAB

   SNF    10 CLAREMONT AVENUE    MOUNT VERNON    NY    10550-1609

CEDAR MANOR NH

   SNF    32 CEDAR LANE    OSSINING    NY    10562-2402

BETHEL NURSING OSSINING

   SNF    17 NARGANSET AVENUE    OSSINING    NY    10562-2843

VICTORIA NURSING HOME

   SNF    25 NORTH MALCOLM STREET    OSSINING    NY    10562-3216

WEST LEDGE HEALTH CARE

   SNF    200 MAIN STREET    PEEKSKILL    NY    10566-6816

CORTLANDT HEALTHCARE

   SNF    110 OREGON ROAD    CORTLANDT MANOR    NY    10567-1232

KING STREET HOME INC

   SNF    787 KING STREET    RYE BROOK    NY    10573-1225

PORT CHESTER NURSING & REHAB

   SNF    1000 HIGH STREET    PORT CHESTER    NY    10573-4402

MOUNT ST JOHN THE BAPTIST

   ASL    150 ANDERSON HILL ROAD    PURCHASE    NY    10577-2006

SOMERS MANOR NURSING HOME INC

   SNF    189 ROUTE 100    SOMERS    NY    10589-2811

HEBREW HOSPITAL HOME OF WESTCHESTER

   SNF    61 GRASSLANDS ROAD    VALHALLA    NY    10595-1543

FIELDSTONE AT WESTCHESTER MEADOWS

   ASL    55 GRASSLANDS ROAD    VALHALLA    NY    10595-1655

WESTCHESTER MEADOWS

   SNF    55 GRASSLANDS ROAD    VALHALLA    NY    10595-1688

WHITE PLAINS CENTER

   SNF    220 WEST POST ROAD    WHITE PLAINS    NY    10601-2914

REGENCY EXTENDED CARE NH

   SNF    65 ASHBURTON AVENUE    YONKERS    NY    10701-2930

ST JOSEPHS HOSPITAL NURSING HOME

   SNF    125 SOUTH BROADWAY    YONKERS    NY    10701-4006

ST MICHAELS HOME FOR THE AGED

   ASL    3 LEHMAN TERRACE    YONKERS    NY    10705-3630

ANDRUS-ON-HUDSON

   SNF    185 OLD BROADWAY    HASTINGS-ON-HUDSON    NY    10706-3801

SUTTON PARK CENTER FOR NURSING & RE

   SNF    31 LOCKWOOD DRIVE    NEW ROCHELLE    NY    10801-5023

DUMONT MASONIC HOME

   SNF    676 PELHAM WAY    NEW ROCHELLE    NY    10805-1038

ATLANTIS REH& RHCF

   SNF    140 SAINT EDWARDS STREET    BROOKLYN    NY    11201-3904

SEPHARDIC ADULT DAY CARE

   ADC    2266 CROPSEY AVENUE    BROOKLYN    NY    11214-5797

SEPHARDIC NURSING & REHABILITATION

   SNF    2266 CROPSEY AVENUE    BROOKLYN    NY    11214-5797

PALM GARDENS CENTER FOR NURSING

   SNF    615 AVENUE C    BROOKLYN    NY    11218-4101

AUGUSTANA LUTHERAN

   SNF    5434 SECOND AVENUE    BROOKLYN    NY    11220-2606

BUENA VIDA CONTINUING CARE & REHAB

   SNF    48 CEDAR STREET    BROOKLYN    NY    11221-3253

CATON PARK NURSING

   SNF    1312 CATON AVENUE    BROOKLYN    NY    11226-1002

CROWN NURSING & REHAB

   SNF    3457 NOSTRAND AVENUE    BROOKLYN    NY    11229-5131

BISHOP HENRY B HUCLES ENH ADC

   ADC    835 HERKOMER STREET    BROOKLYN    NY    11233-3031

BISHOP HENRY B.HUCLES EPISCOPAL NH

   SNF    835 HERKIMER STREET    BROOKLYN    NY    11233-3031

MENORAH HOME & HOSPITAL

   SNF    1516 ORIENTAL BLVD    BROOKLYN    NY    11235-2328

SHORE VIEW NURSING HOME

   SNF    2865 BRIGHTON 3RD STREET    BROOKLYN    NY    11235-6762

SPRING CREEK REHAB HEALTH CARE

   SNF    660 LOUISIANA AVENUE    BROOKLYN    NY    11239-1526

WINTHROP UNIVERSITY HOSP

   HOSP    259 FIRST STREET    MINEOLA    NY    11501-3957

SOUTH SHORE HEALTH CARE

   SNF    275 WEST MERRICK ROAD    FREEPORT    NY    11520-3346

HEMPSTEAD PARK NURSING

   SNF    800 FRONT STREET    HEMPSTEAD    NY    11550-4600

MAYFAIR CARE CENTER

   SNF    100 BALDWIN ROAD    HEMPSTEAD    NY    11550-6844

TOWNHOUSE CTR FOR REHAB

   SNF    755 HEMPSTEAD TURNPIKE    UNIONDALE    NY    11553-1111

MERCY MEDICAL CENTER

   HOSP    1000 NORTH VILLAGE AVENUE    ROCKVILLE CENTRE    NY    11570-1000

 

-61-



--------------------------------------------------------------------------------

EAST NECK NURSING & REHABILITATION

   SNF    134 GREAT EAST NECK ROAD    WEST BABYLON    NY    11704-8027

GURWIN JEWISH ADC

   ADC    68 HAUPPAUGE ROAD    COMMACK    NY    11725-4403

GURWIN JEWISH GERIATRIC CT

   SNF    68 HAUPPAUGE ROAD    COMMACK    NY    11725-4403

AVALON GARDENS REHABILITATION

   SNF    7 ROUTE 25A    SMITHTOWN    NY    11787-1626

HAMPTONS CENTER FOR REHAB

   SNF    64 COUNTY ROAD 39    SOUTHAMPTON    NY    11968-5215

FERNCLIFF NURSING HOME

   SNF    21 FERNCLIFF DRIVE    RHINEBECK    NY    12572-2068

RIVER VALLEY CARE CENTER

   SNF    140 MAIN STREET    POUGHKEEPSIE    NY    12601-3018

RIVER VALLEY CARE CENTER ADC

   ADC    140 MAIN STREET    POUGHKEEPSIE    NY    12601-3018

BRIDGE VIEW NURSING HOME

   SNF    143-10 20TH AVENUE    WHITESTONE    NY    11357-3046

QUEENS EXTENDED CARE

   SNF    61-11 QUEENS BOULEVARD    WOODSIDE    NY    11377-4965

MIDWAY NURSING HOME

   SNF    69-95 QUEENS MIDTOWN EXPY    MASPETH    NY    11378-1922

HOLLISWOOD CARE CENTER

   SNF    195-44 WOODHULL AVENUE    HOLLIS    NY    11423-2982

MARGARET TIETZ CENTER

   SNF    164-11 CHAPIN PARKWAY    JAMAICA    NY    11432-1816

NYS VETERANS HOME

   SNF    178-50 LINDEN BLVD    JAMAICA    NY    11434-1467

RESORT NURSING HOME

   SNF    430 BEACH 68TH STREET    FAR ROCKAWAY    NY    11692-1407

HORIZON CARE CENTER

   SNF    64-11 BEACH CHANNEL DRIVE    ARVERNE    NY    11692-1412

PARK NURSING HOME

   SNF    128 BEACH 115TH STREET    ROCKAWAY PK    NY    11694-2408

 

-62-



--------------------------------------------------------------------------------

EXHIBIT D

SELLER NONCOMPETITION AGREEMENT

 

-63-



--------------------------------------------------------------------------------

EXHIBIT E

OWNER NONCOMPETITION AGREEMENT

 

-64-



--------------------------------------------------------------------------------

ATTACHMENT 1.4(d)

Compliance Costs

IPC Budget Model - No CIA

PAMA PC (NY) Only

 

Assumptions: 153 FT/PT Providers

  Assumptions: Employees with benefits = +18%; have 3% increase

15% turnover each year

 

annually

5% net growth each year

 

Typical IPC Compliance Costs for PAMA PC

 

Variable

   Year 1      Year 2  

# Providers

     153         161   

Turnover replaced

     23         24   

Growth

     8         8   

Net Providers To Audit

     184         193   

# New Doc Audits

     184         32   

# Routine Re-Audits

     0         161   

# Focused Reviews

     55         58   

# Medical Necessity Audits

     55         58   

# Follow Up Audits

     88         93   

Total # Records Audited

     1909         2005   

Total Cost of Audits

   $ 57,283       $ 60,147   

PYA Education (Overflow education to providers)

   $ 17,626       $ 18,507   

Coding Specialist (1.0) for Provider Education **

   $ 88,500       $ 92,040   

Medical Records Audit Coordinator Staff (0.3 FTE)**

   $ 10,620       $ 11,045   

Medical Records expense

   $ 7,638       $ 8,020   

Legal Expense

   $ 5,000       $ 5,000   

Misc (staff education, materials, travel)

   $ 2,000       $ 2,000      

 

 

    

 

 

 

Total Cost for PAMA

   $ 188,667       $ 196,759      

 

 

    

 

 

 

 

** - Based in North Hollywood, includes 18% benefits

CIA Scenario for PAMA

 

-65-



--------------------------------------------------------------------------------

Variable

   Year 1      Year 2  

Auditors (employed & per diem)

   $ 113,100       $ 116,493   

Audit Overflow (PYA)

   $ 18,000       $ 18,000   

Compliance Officer (NY), plus 18% benefits

   $ 121,540       $ 125,186   

Admin Support (0.5 FTE), part of existing staff member, plus 18% benefits

   $ 19,635       $ 19,635   

Compliance Specialist Liaison (NoHo), plus 18% benefits

   $ 94,400       $ 94,400   

Consulting for Program - Assess OIG/CIA Compliance

   $ 30,000       $ 20,000   

Consulting To Assist With Package Prep for IRO and Annual Report to OIG

   $ 20,000       $ 20,000   

Legal Review of IRO Package

   $ 20,000       $ 20,000   

Legal Review of Annual Report to OIG

   $ 15,000       $ 12,500   

Legal - Non CIA Related (Based on Estimate of Historical Costs)

   $ 40,000       $ 40,000   

Legal - CIA Related, Additional

   $ 10,000       $ 10,000   

Misc – (staff education, materials, travel, and all other costs directly
attributable to CIA compliance)

   $ 5,000       $ 5,000   

IRO - Additional Costs (Estimate)

   $ 5,000       $ 5,000   

IRO - Bonadio (High)

   $ 60,000       $ 60,000   

IRO - Bonadio (Low)

   $ 30,000       $ 30,000      

 

 

    

 

 

 

Total Costs With High IRO Estimate

   $ 571,675       $ 566,214      

 

 

    

 

 

 

Total Costs With Low IRO Estimate

   $ 541,675       $ 536,214      

 

 

    

 

 

 

Yolanda Opuku 25-30 hours/week @ $35/hr, no benefits

   $ 52,500      

Yolander Goodwin @30/hr per diem; est 5 hours/week, no benefits

   $ 7,500      

Marguerite Santiago (FT, not CPC), includes 18% benefits

   $ 53,100      

 

-66-



--------------------------------------------------------------------------------

Difference Between Std IPC Estimate vs. CIA

(Incremental Compliance Costs – estimate only)

   Year 1      Year 2  

High Estimate

   $ 383,009       $ 369,456   

Low Estimate

   $ 353,009       $ 339,456   

 

-67-